 



Exhibit 10.57
 
Amended and Restated
Credit Agreement
by and between
Apio, Inc.,
as Borrower,
and
Wells Fargo Bank, National Association,
as Bank
Dated as of November 1, 2005
 

 



--------------------------------------------------------------------------------



 



Table of Contents

                  Article I  
Definitions
    1          
 
        Section 1.1.  
Definitions
    1   Section 1.2.  
Other Definitional Terms; Rules of Interpretation
    13          
 
        Article II  
Amount and Terms of the Credit Facility
    13          
 
        Section 2.1.  
Line of Credit
    13   Section 2.2.  
Letter of Credit Subfeature
    14   Section 2.3.  
[Reserved]
    16   Section 2.4.  
[Reserved]
    16   Section 2.5.  
Interest; Default Interest; Participations; Usury; Collection of Payments
    16   Section 2.6.  
Fees
    18   Section 2.7.  
Increased Costs; Capital Adequacy; Funding Exceptions
    19   Section 2.8.  
Lockbox
    20   Section 2.9.  
Mandatory Prepayment
    20     Section 2.10.  
Line of Credit Advances to Pay Obligations
    20     Section 2.11.  
Liability Records
    21          
 
        Article III  
Security Interest
    21          
 
        Section 3.1.  
Grant of Security Interest
    21   Section 3.2.  
Financing Statements
    21          
 
        Article IV  
Conditions of Lending
    22          
 
        Section 4.1.  
Conditions Precedent to the Initial Advances and Letter of Credit
    22   Section 4.2.  
Conditions Precedent to All Advances and Letters of Credit
    24          
 
        Article V  
Representations and Warranties
    25          
 
        Section 5.1.  
Existence and Power; Name; Chief Executive Office; Inventory and Equipment
Locations; Federal Employer Identification Number
    25   Section 5.2.  
Capitalization
    25   Section 5.3.  
Authorization of Borrowing; No Conflict as to Law or Agreements
    25   Section 5.4.  
Legal Agreements
    26   Section 5.5.  
Subsidiaries
    26   Section 5.6.  
Financial Condition; No Adverse Change
    26   Section 5.7.  
Litigation
    26   Section 5.8.  
Regulation U
    26   Section 5.9.  
Taxes
    26     Section 5.10.  
Titles and Liens
    26  

 i



--------------------------------------------------------------------------------



 



                  Section 5.11.  
Intellectual Property Rights
    27   Section 5.12.  
Plans
    28   Section 5.13.  
Default
    28   Section 5.14.  
Environmental Matters
    28   Section 5.15.  
Submissions to Bank
    29   Section 5.16.  
Financing Statements
    29   Section 5.17.  
Rights to Payment
    29   Section 5.18.  
Eligible Accounts
    29   Section 5.19.  
[Reserved]
    29   Section 5.20.  
Fraudulent Transfer
    30   Section 5.21.  
Permits, Franchises
    30   Section 5.22.  
No Subordination
    30          
 
        Article VI  
Covenants
    30          
 
        Section 6.1.    
Punctual Payments
    30   Section 6.2.    
Reporting Requirements
    30   Section 6.3.    
Financial Covenants
    34   Section 6.4.    
Permitted Liens; Financing Statements
    35   Section 6.5.    
Indebtedness
    36   Section 6.6.    
Guaranties
    37   Section 6.7.    
Investments and Subsidiaries
    37   Section 6.8.    
Dividends and Distributions
    38   Section 6.9.    
Salaries
    38   Section 6.10.  
Key Person Life Insurance
    38   Section 6.11.  
Books and Records; Inspection and Examination
    38   Section 6.12.  
Account Verification
    38   Section 6.13.  
Compliance with Laws
    39   Section 6.14.  
Payment of Taxes and Other Claims
    39   Section 6.15.  
Maintenance of Properties
    39   Section 6.16.  
Insurance
    39   Section 6.17.  
Preservation of Existence
    40   Section 6.18.  
Delivery of Instruments, etc
    40   Section 6.19.  
Sale or Transfer of Assets; Suspension of Business Operations
    40   Section 6.20.  
Consolidation and Merger; Asset Acquisitions
    41   Section 6.21.  
Sale and Leaseback
    41   Section 6.22.  
Restrictions on Nature of Business
    41   Section 6.23.  
Accounting
    41   Section 6.24.  
Discounts, etc
    41   Section 6.25.  
Plans
    41   Section 6.26.  
Place of Business; Name
    41   Section 6.27.  
Constituent Documents
    41   Section 6.28.  
Transactions With Affiliates
    41   Section 6.29.  
Use of Funds
    42   Section 6.30.  
Subordination of Debt
    42  

 ii



--------------------------------------------------------------------------------



 



                  Section 6.31.  
Management Fees
    42   Section 6.32.  
Maintenance of Accounts with Bank
    42   Section 6.33.  
Grower Contracts
    42   Section 6.34.  
Performance by Bank
    42          
 
        Article VII  
Events of Default, Rights and Remedies
    43          
 
        Section 7.1.  
Events of Default
    43   Section 7.2.  
Rights and Remedies
    46   Section 7.3.  
Disclaimer of Warranties
    48   Section 7.4.  
Compliance With Laws
    48   Section 7.5.  
No Marshalling
    48   Section 7.6.  
Borrower to Cooperate
    48   Section 7.7.  
Application of Proceeds
    48   Section 7.8.  
Remedies Cumulative
    49   Section 7.9.  
Bank Not Liable For The Collateral
    49          
 
        Article VIII  
Miscellaneous
    49          
 
        Section 8.1.  
No Waiver
    49   Section 8.2.  
Amendments, Etc
    49   Section 8.3.  
Addresses for Notices; Requests for Accounting
    49   Section 8.4.  
Further Documents
    50   Section 8.5.  
Costs and Expenses
    50   Section 8.6.  
Indemnity
    50   Section 8.7.  
Participants
    51   Section 8.8.  
Advertising and Promotion
    51   Section 8.9.  
Execution in Counterparts; Telefacsimile Execution
    51     Section 8.10.  
Retention of Borrower’s Records
    51     Section 8.11.  
Binding Effect; Assignment; Complete Agreement; Exchanging Information
    52     Section 8.12.  
Severability of Provisions
    52     Section 8.13.  
Revival and Reinstatement of Obligations
    52     Section 8.14.  
Headings
    52     Section 8.15.  
Governing Law
    53     Section 8.16.  
Submission to Jurisdiction
    53     Section 8.17.  
Waiver of Jury Trial
    53     Section 8.18.  
Arbitration
    53     Section 8.19.  
Confidentiality
    55     Section 8.20.  
Effect on Prior Agreement
    56  

 iii



--------------------------------------------------------------------------------



 



Amended and Restated
Credit Agreement
     This Amended and Restated Credit Agreement (this “Agreement”) is dated and
made as of November 1, 2005, by and between Apio, Inc., a Delaware corporation
(“Borrower”), and Wells Fargo Bank, National Association (“Bank”), and amends
and restates in its entirety the Credit Agreement, dated as of September 1, 2004
(the “Original Agreement”), by and among Borrower, Cal Ex Trading Company, a
Delaware corporation, and Bank.
Recitals
          Whereas, Borrower has requested that Bank extend or continue credit to
Borrower as described below, and Bank has agreed to provide such credit to
Borrower on the terms and conditions contained herein.
          NOW, THEREFORE, for valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Bank and Borrower hereby agree as
follows:
Article I Definitions
     Section 1.1. Definitions. For all purposes of this Agreement, except as
otherwise expressly provided, the following terms shall have the meanings
assigned to them in this Section or in the Section referenced after such term:
     “Acceptable Grower Contract” means a contract between Borrower and a grower
of goods pursuant to which Borrower acquires goods in the ordinary course of
business and for which each of the following requirements has been satisfied:
(i) a copy of such contract, together with all amendments, modifications,
supplements and replacements thereto, has been provided to and approved by Bank,
in its reasonable discretion, and (ii) the contract, as amended, modified,
supplemented, or replaced, provides that Borrower’s obligations to make payment
to the related grower shall not be due and payable before the Friday of the
fifth (5th) week following the week of delivery of goods to Borrower from such
grower.
     “Acceptable Wells Fargo Deposit Account” has the meaning given in
Section 6.10.
     “Account Debtor” means any Person who is or who may become obligated under,
with respect to, or on account of, an Account, chattel paper, or a General
Intangible.
     “Accounts” means all of Borrower’s now owned or hereafter acquired right,
title, and interest with respect to “accounts” (as that term is defined in the
UCC), and any and all supporting obligations in respect thereof.
     “Advance” means a Line of Credit Advance.

- 1 -



--------------------------------------------------------------------------------



 



     “Affiliate” means, as applied to any Person, any other Person who, directly
or indirectly, controls, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct the management and policies of a
Person, whether through the ownership of stock, by contract, or otherwise;
provided, however, that, in any event: (a) any Person which owns directly or
indirectly 10% or more of the securities having ordinary voting power for the
election of directors or other members of the governing body of a Person or 10%
or more of the partnership or other ownership interests of a Person (other than
as a limited partner of such Person) shall be deemed to control such Person,
(b) each director (or comparable manager) of a Person shall be deemed to be an
Affiliate of such Person, and (c) each partnership or joint venture in which a
Person is a partner or joint venturer shall be deemed to be an Affiliate of such
Person.
     “Agreement” means this Credit Agreement.
     “Aggregate Stated Amount” has the meaning given in Section 2.6(c).
     “Apio Cooling” means Apio Cooling, a California limited partnership.
     “Availability” means, (i) for any date of determination prior to the
Borrowing Base Trigger Date, the Line of Credit Commitment Availability, and
(ii) for any date of determination on or after the Borrowing Base Trigger Date,
the lesser of (A) the Borrowing Base Availability and (B) the Line of Credit
Commitment Availability.
     “Bankruptcy Code” means the Bankruptcy Reform Act, Title 11 of the United
States Code.
     “Borrowing Base” means, as of any date of determination, (i) 80% of
Eligible Accounts, less, (ii) the Dilution Reserve, if any, less, (iii) the
Grower Reserve, if any; provided that, Bank may create additional reserves
against the Eligible Accounts if it reasonably determines that there has
occurred a Material Adverse Effect.
     “Borrowing Base Availability” means, as of any date of determination, and
only if a positive number, the Borrowing Base minus the sum of: (i) the
outstanding principal balance of the Line of Credit and (ii) the L/C Amount.
     “Borrowing Base Trigger Date” means the first date on or after the Closing
Date upon which Borrower requests either a Line of Credit Advance or the
issuance of a Letter of Credit that would cause, after giving effect to such
Line of Credit Advance or Letter of Credit, the sum of the outstanding principal
balance of the Line of Credit Advances plus the L/C Amount to equal or exceed
Two Million Five Hundred Thousand Dollars ($2,500,000.00).
     “Business Day” means any day except a Saturday, Sunday or any other day on
which commercial banks in California are authorized or required by law to close.
     “Cal Ex” means Cal Ex Trading Company, a Delaware corporation, and its
permitted successors and assigns.

- 2 -



--------------------------------------------------------------------------------



 



     “Capital Expenditures” means for a period, any expenditure of money during
such period for the purchase or construction of assets, or for improvements or
additions thereto, which are capitalized on Borrower’s balance sheet.
     “Cash Equivalents” has the meaning set forth in Section 6.7(a).
     “Change of Control” means the occurrence of any of the following events:
     (a) any Person or “group” (as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934), other than Parent, is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than twenty-five percent of the voting power of
all classes of voting stock of Borrower; or
     (b) during any consecutive two-year period, individuals who at the
beginning of such period constituted the board of Directors of Borrower
(together with any new Directors whose election to such board of Directors, or
whose nomination for election by the owners of Borrower, was approved by a vote
of 66-2/3% of the Directors then still in office who were either Directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
board of Directors of Borrower then in office.
     “Closing Date” means November 30, 2005.
     “Collateral” means (a) “Collateral” as such term is defined in the Security
Agreement plus (b) all collateral subject to the Lien of any Security Document
other than the Security Agreement.
     “Companies” means Borrower, Cal Ex and Apio Cooling.
     “Constituent Documents” means with respect to any Person, as applicable,
such Person’s certificate of incorporation, articles of incorporation, by-laws,
certificate of formation, articles of organization, limited liability company
agreement, management agreement, operating agreement, shareholder agreement,
partnership agreement or similar document or agreement governing such Person’s
existence, organization or management or concerning disposition of ownership
interests of such Person or voting rights among such Person’s owners.
     “Credit Facility” means the credit facility being made available to
Borrower by Bank under Article II hereof.
     “Daily Balance” means, with respect to each day during the term of this
Agreement, the amount of an Obligation owed at the end of such day.

- 3 -



--------------------------------------------------------------------------------



 



     “Default” means an event that, with giving of notice or passage of time or
both, would constitute an Event of Default.
     “Default Period” means any period of time beginning on the day a Default or
Event of Default occurs and ending on the date that such Default or Event of
Default has been cured or waived, as determined by Bank in its sole and absolute
discretion.
     “Default Rate” has the meaning assigned to such term in the Line of Credit
Note.
     “Dilution” means, as of any date of determination, a percentage, based upon
the experience of the immediately preceding three months, that is the result of
dividing the Dollar amount of bad debt write-downs, returns, rebates, discounts,
advertising and other allowances, credits, or other dilutive items with respect
to the Accounts during such period, by Borrower’s gross sales during such period
(excluding extraordinary items).
     “Dilution Reserve” means, as of any date of determination, an amount
sufficient to reduce the advance rate against Eligible Accounts used in the
definition of Borrowing Base by one percentage point for each full percentage
point by which Dilution is in excess of 5%.
     “Director” means a director of Borrower.
     “Dollars” or “$” means lawful currency of the United States of America.
     “EBITDA” means, as of any date of determination for any period, the
Companies’ consolidated net profit before tax plus interest expense (net of any
capitalized interest), intercompany interest expense, depreciation expense,
amortization expense, and management fees expense of the Companies accrued by
and payable to Parent.
     “EBITDA Coverage Ratio” means, as of any date of determination for any
period, (a) EBITDA divided by (b) the sum of (i) the aggregate of the Companies’
total interest expense (excluding any interest expense attributable to
intercompany debt subordinated pursuant to the Subordination Agreement) for such
period plus (without duplication of amounts) and (ii) the current maturity of
the Companies’ long-term senior debt paid in such period.
     “Eligible Accounts” means those Accounts created by Borrower in the
ordinary course of its business, that arise out of Borrower’s sale of goods or
rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made by Borrower in the Loan Documents,
upon which Borrower’s right to receive payment is absolute and not contingent
upon the fulfillment of any condition whatsoever, in which Bank has a perfected
security interest of first priority, and that are not excluded as ineligible by
virtue of one or more of the criteria set forth below; provided that such
criteria may be fixed and revised from time to time by Bank in Bank’s sole and
absolute discretion to address the results of any audit performed by Bank from
time to time after the Closing Date. In determining the amount to be included,
Eligible Accounts shall be calculated net of customer deposits and unapplied
cash remitted to Borrower. Eligible Accounts shall not include the following:

- 4 -



--------------------------------------------------------------------------------



 



     (i) any Account which is more than ninety (90) days past due;
     (ii) any Account that is disputed or subject to a claim of offset or other
potential credit or a contra account;
     (iii) any Account not yet earned by the final delivery of goods or
rendition of services, as applicable, by Borrower to the customer;
     (iv) any Account for services not yet rendered or for goods not yet
shipped, including, without limitation, that portion of any Account, which
represents interim or progress billings or retention rights on the part of the
Account Debtor;
     (v) Accounts constituting proceeds of copyrightable material unless such
copyrightable material shall have been registered with the United States
Copyright Office and shall be covered by a duly executed copyright security
agreement, in form and substance satisfactory to Bank, and filed in the United
States Copyright Office;
     (vi) Accounts owed by an Account Debtor that is not Solvent, the subject of
an Insolvency Proceeding or has gone out of business;
     (vii) Accounts owed by an Owner, Subsidiary, Affiliate, Officer or employee
of Borrower, or Accounts owed by Cal Ex or Apio Cooling;
     (viii) Accounts not subject to a duly perfected security interest in Bank’s
favor or which are subject to any Lien (including any Liens imposed under PACA
and any Producer’s Lien Law) other than a Permitted Lien;
     (ix) that portion of any Account for which there exists any right of
setoff, defense or discount (except regular discounts allowed in the ordinary
course of business to promote prompt payment) or for which any defense or
counterclaim has been asserted;
     (x) that portion of Accounts that has been restructured, extended, amended
or modified;
     (xi) that portion of Accounts that constitutes advertising, finance
charges, service charges or sales or excise taxes;
     (xii) Accounts owed by an Account Debtor (or an Affiliate of such Account
Debtor), regardless of whether otherwise eligible, to the extent that the
balance of such Accounts exceeds 25% of the sum of the aggregate amount of all
Accounts (except in the case of each of Wal-Mart and Sam’s Club, in which case
such percentage shall be 30% in the aggregate for both Account Debtors, and
except in the case of Costco, in which case such percentage shall be 30%);
exceptions to such limit may be granted by Bank on a case by case basis, in
Bank’s sole and absolute discretion;

- 5 -



--------------------------------------------------------------------------------



 



     (xiii) any Account which represents an obligation of any Account Debtor (or
an Affiliate of such Account Debtor), regardless of whether otherwise eligible,
when twenty percent (20%) or more of Borrower’s Accounts from such Account
Debtor are not eligible pursuant to (i) above;
     (xiv) Accounts arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional;
     (xv) Accounts that are not payable in Dollars;
     (xvi) Accounts with respect to which the Account Debtor either (A) does not
maintain its chief executive office in the United States or Canada (excluding
the Canadian province of Quebec), or (B) is not organized under the laws of the
United States or Canada, or any state or province thereof (excluding the
Canadian province of Quebec), or (C) is the government for any foreign country
or sovereign state, or of any state, province, municipality, or other political
subdivision thereof, or of any department, agency, public corporation, or other
instrumentality thereof, unless (I) the Account is supported by an irrevocable
letter of credit satisfactory to Bank (as to form, substance, and issuer or
domestic confirming bank) that has been delivered to Bank and is directly
drawable by Bank, or (II) the Account is covered by credit insurance in form,
substance, and amount, and by an insurer, satisfactory to Bank;
     (xvii) any Account which represents an obligation of any state or municipal
government or of the United States government or any political subdivision
thereof (except Accounts which represent obligations of the United States
government and for which the assignment provisions of the Federal Assignment of
Claims Act, 31 USC § 3727, as amended or recodified from time to time, have been
complied with to Bank’s satisfaction);
     (xviii) Accounts with respect to which the Account Debtor is located in the
states of New Jersey, Minnesota, or West Virginia (or any other state that
requires a creditor to file a business activity report or similar document in
order to bring suit or otherwise enforce its remedies against such Account
Debtor in the courts or through any judicial process of such state), unless
Borrower has qualified to do business in New Jersey, Minnesota, West Virginia,
or such other states, or has filed a business activities report with the
applicable division of taxation, the department of revenue, or with such other
state offices, as appropriate, for the then-current year, or is exempt from such
filing requirement; or
     (xix) Upon telephonic notice to Borrower (other than voicemail), any
Account deemed ineligible by Bank when Bank, in its sole discretion, deems the
creditworthiness or financial condition of the Account Debtor, or the industry
in which the Account Debtor is engaged, to be unsatisfactory.

- 6 -



--------------------------------------------------------------------------------



 



     “Environmental Law” means any federal, state, local or other governmental
statute, regulation, law or ordinance dealing with the protection of human
health and the environment.
     “Equipment” means all of Borrower’s equipment, as such term is defined in
the UCC, whether now owned or hereafter acquired, including but not limited to
all present and future machinery, vehicles, furniture, fixtures, manufacturing
equipment, shop equipment, office and recordkeeping equipment, parts, tools,
supplies, and including specifically the goods described in any equipment
schedule or list herewith or hereafter furnished to Bank by Borrower.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that is a member of a group which includes Borrower and which is treated as a
single employer under Section 414 of the IRC.
     “Event of Default” has the meaning given in Section 7.1.
     “Financial Covenants” means the covenants set forth in Section 6.3.
     “Funding Date” has the meaning given in Section 2.1.
     “GAAP” means generally accepted accounting principles in the United States
of America, consistently applied, which are in effect as of the date of this
Agreement. If any changes in accounting principles from those in effect on the
date hereof are hereafter occasioned by promulgation of rules, regulations,
pronouncements or opinions by or are otherwise required by the Financial
Accounting Standards Board or the American Institute of Certified Public
Accountants (or successors thereto or agencies with similar functions), and any
of such changes results in a change in the method of calculation of, or affects
the results of such calculation of, any of the financial covenants, standards or
terms found herein, then the parties hereto agree to enter into and diligently
pursue negotiations in order to amend such financial covenants, standards or
terms so as to equitably reflect such changes, with the desired result that the
criteria for evaluating financial condition and results of operations of
Borrower and the Subsidiaries shall be the same after such changes as if such
changes had not been made.
     “General Intangibles” means all of Borrower’s general intangibles, as such
term is defined in the UCC, whether now owned or hereafter acquired, including
all present and future Intellectual Property Rights, customer or supplier lists
and contracts, manuals, operating instructions, permits, franchises, the right
to use Borrower’s name, and the goodwill of Borrower’s business.
     “Governmental Authority” means any federal, state, local, or other
governmental or administrative body, instrumentality, department, or agency or
any court, tribunal, administrative hearing body, arbitration panel, commission,
or other similar dispute-resolving panel or body.
     “Grower Reserve” means, as of the date of determination, a reserve against
the Borrowing Base in an amount equal to 100% of all accounts payable then owing
to all growers

- 7 -



--------------------------------------------------------------------------------



 



of any of the produce sold by Borrower that are not parties to Acceptable Grower
Contracts. The amount of all such accounts payable shall be determined by Bank
in cooperation with Borrower in a commercially reasonable manner, and shall be
prima facie evidence of such amount.
     “Guarantor(s)” means Parent and any other Person now or hereafter
guarantying the Obligations.
     “Guaranty” means each certain Continuing Guaranty now or hereafter executed
by a Guarantor in favor of Bank.
     “Hazardous Substances” means pollutants, contaminants, hazardous
substances, hazardous wastes, petroleum and fractions thereof, and all other
chemicals, wastes, substances and materials listed in, regulated by or
identified in any Environmental Law.
     “Immaterial Intellectual Property Rights” means Intellectual Property
Rights that Borrower, in its commercially reasonable judgment, determines from
time to time to be no longer material to the operation of its business.
     “Indebtedness” means of a Person as of a given date, all items of
indebtedness or liability which in accordance with GAAP would be included in
determining total liabilities as shown on the liabilities side of a balance
sheet for such Person and shall also include the aggregate payments required to
be made by such Person at any time under any lease that is considered a
capitalized lease under GAAP.
     “Infringe” means, when used with respect to Intellectual Property Rights,
any infringement or other violation of such Intellectual Property Rights.
     “Insolvency Proceeding” means any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other state or
federal bankruptcy or insolvency law, assignments for the benefit of creditors,
formal or informal moratoria, compositions, extensions generally with creditors,
or proceedings seeking reorganization, arrangement, or other similar relief.
     “Intellectual Property Rights” means all actual or prospective rights
arising in connection with any intellectual property or other proprietary
rights, including all rights arising in connection with copyrights, patents,
service marks, trade dress, trade secrets, trademarks, trade names or mask
works.
     “Inventory” means all of Borrower’s inventory, as such term is defined in
the UCC, whether now owned or hereafter acquired, whether consisting of whole
goods, spare parts or components, supplies or materials, whether acquired, held
or furnished for sale, for lease or under service contracts or for manufacture
or processing, and wherever located.
     “Investment Property” means all of Borrower’s investment property, as such
term is defined in the UCC, whether now owned or hereafter acquired, including
but not limited to all

- 8 -



--------------------------------------------------------------------------------



 



securities, security entitlements, securities accounts, commodity contracts,
commodity accounts, stocks, bonds, mutual fund shares, money market shares and
U.S. Government securities.
     “IRC” means the Internal Revenue Code of 1986.
     “Issuer” means the issuer of any Letter of Credit.
     “Landec Ag” means Landec Ag, Inc., a Delaware corporation.
     “L/C Amount” means the sum of (i) the aggregate stated amount of any issued
and outstanding Letters of Credit and (ii) the unpaid amount of the Obligation
of Reimbursement.
     “L/C Application” has the meaning specified in Section 2.2(a).
     “Letter of Credit” has the meaning specified in Section 2.2(a).
     “Licensed Intellectual Property” has the meaning given in Section 5.11(c).
     “Licensor Agreement” means that certain Licensor Agreement, dated as of
September 1, 2004, executed by Parent in favor of Bank, with respect to all
licensing agreements between Parent and Borrower.
     “Lien” means any security interest, mortgage, deed of trust, pledge, lien,
charge, encumbrance, title retention agreement or analogous instrument or
device, including the interest of each lessor under any capitalized lease and
the interest of any bondsman under any payment or performance bond, in, of or on
any assets or properties of a Person, whether now owned or hereafter acquired
and whether arising by agreement or operation of law.
     “Life Insurance Assignment” means an Assignment of Life Insurance Policy as
Collateral to be executed by the owner and the beneficiary thereof, in form and
substance satisfactory to Bank, granting Bank a first priority Lien on a Life
Insurance Policy to secure payment of the Obligations.
     “Life Insurance Policy” has the meaning given in Section 6.10.
     “Line of Credit” means a credit accommodation in the maximum principal
amount of the Line of Credit Commitment Amount, as defined more fully in
Section 2.1.
     “Line of Credit Advance” has the meaning given in Section 2.1(a).
     “Line of Credit Commitment Amount” means $7,000,000.
     “Line of Credit Commitment Availability” means, as of any date of
determination, and only if a positive number, the Line of Credit Commitment
Amount minus the sum of: (i) the outstanding principal balance of the Line of
Credit and (ii) the L/C Amount.

- 9 -



--------------------------------------------------------------------------------



 



     “Line of Credit Maturity Date” means August 31, 2007.
     “Line of Credit Note” means Borrower’s revolving promissory note evidencing
its obligation to repay Line of Credit Advances, payable to the order of Bank in
substantially the form of Exhibit A attached hereto, all terms of which are
incorporated herein by this reference.
     “Loan Account” has the meaning given in Section 9.9.
     “Loan Documents” means this Agreement, the Line of Credit Note, any
Guaranty, the Security Documents, the Subordination Agreement, and any L/C
Application.
     “Lockbox” means the post office box described in the Lockbox Agreement, or
any replacement thereto, through which checks are processed pursuant to the
Lockbox Agreement.
     “Lockbox Account” means the “Account” as defined in the Lockbox Agreement.
     “Lockbox Agreement” means the Deposit Account Control Agreement, dated as
of August 20, 2003, by and among Borrower, Wells Fargo Business Credit, Inc. and
Bank of America, National Association, or any subsequent lockbox agreement
entered into by Bank and Borrower.
     “Material Adverse Effect” means any of the following:
     (i) a material adverse effect on the business, operations, results of
operations, assets, liabilities or financial condition of the Companies, taken
as a whole, or any Guarantor;
     (ii) a material adverse effect on the ability of Borrower or any Guarantor
to perform its obligations under the Loan Documents;
     (iii) a material adverse effect on the ability of Bank to enforce the
Obligations or to realize the intended benefits of the Security Documents,
including a material adverse effect on the validity or enforceability of any
Loan Document or of any rights against any Guarantor, or on the status,
existence, perfection, priority (subject to Permitted Liens) or enforceability
of any Lien securing payment or performance of the Obligations; or
     (iv) any claim against Borrower or any Guarantor or threat of litigation
which is reasonably likely to be determined adversely to Borrower or any
Guarantor and, if so determined, would cause Borrower or such Guarantor to be
liable to pay an amount exceeding $1,000,000 over applicable insurance coverage,
or would be an event described in clauses (i), (ii) and (iii) above.
     “Multiemployer Plan” means a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA) to which Borrower or any ERISA Affiliate
contributes or is obligated to contribute.

- 10 -



--------------------------------------------------------------------------------



 



     “Net Income” means fiscal year-to-date after-tax net income from continuing
operations, as determined in accordance with GAAP.
     “Obligation of Reimbursement” has the meaning given in Section 2.2(e)(i).
     “Obligations” means the Line of Credit Note, the Obligation of
Reimbursement and each and every other debt, liability and obligation of
Borrower arising under this Agreement or any other Loan Document, whether such
debt, liability or obligation now exists or is hereafter created or incurred,
whether it is direct or indirect, due or to become due, absolute or contingent,
primary or secondary, liquidated or unliquidated, or sole, joint, several or
joint and several, and whether now in effect or hereafter entered into.
     “Officer” means a duly appointed and presently sitting officer of Borrower.
     “Original Closing Date” means September 1, 2004.
     “Owned Intellectual Property” has the meaning given in Section 5.11(a).
     “Owner” means with respect to Borrower, each Person having legal or
beneficial title to an ownership interest in Borrower or a right to acquire such
an interest.
     “PACA” means the Perishable Agricultural Commodities Act, 7 U.S.C. § 499e,
et seq., as amended.
     “Parent” means Landec Corporation, a California corporation.
     “Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
maintained for employees of Borrower or any ERISA Affiliate and covered by Title
IV of ERISA.
     “Permitted Lien” has the meaning given in Section 6.4(a).
     “Person” means any individual, corporation, partnership, joint venture,
limited liability company, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.
     “Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
maintained for employees of Borrower or any ERISA Affiliate.
     “Premises” means all premises where Borrower conducts its business and has
any rights of possession, including the premises described in Exhibit D attached
hereto.
     “Producer’s Lien Law” means §55631, et seq. of the California Food and
Agriculture Code, and any similar state or federal statutes creating Liens on
agricultural products in favor of unpaid growers, producers, or processors.
     “Related Documents” has the meaning given in Section 2.2(f)(i).

- 11 -



--------------------------------------------------------------------------------



 



     “Reportable Event” means a reportable event (as defined in Section 4043 of
ERISA), other than an event for which the 30-day notice requirement under ERISA
has been waived in regulations issued by the Pension Benefit Guaranty
Corporation.
     “Security Agreement” means that certain Security Agreement, dated as of
even date herewith, executed by Borrower in favor of Bank.
     “Security Agreement Re: Patents and Trademarks” means that certain Security
Agreement Re: Patents and Trademarks, dated as of even date herewith, executed
by Borrower in favor of Bank.
     “Security Agreement and Collateral Assignment of Partnership Interest”
means that certain Security Agreement and Collateral Assignment of Partnership
Interest, dated as of even date herewith, executed by Borrower in favor of Bank,
with respect to Borrower’s interest in Apio Cooling.
     “Security Documents” means this Agreement, the Lockbox Agreement, the
Security Agreement, the Security Agreement Re: Patents and Trademarks, the
Licensor Agreement, the Security Agreement and Collateral Assignment of
Partnership Interest, and any other agreement, instrument or document delivered
to Bank from time to time to secure the Obligations.
     “Security Interest” has the meaning given in Section 3.1.
     “Solvent” means, with respect to any Person on a particular date, that such
Person is not insolvent (as such term is defined in the Uniform Fraudulent
Transfer Act).
     “Special Account” means a specified cash collateral account maintained with
Bank in connection with Letters of Credit, as contemplated by Section 2.2.
     “Subordination Agreement” means the Subordination Agreement of even date
herewith, among Parent, Bank and Borrower, and any other subordination agreement
accepted by Bank from time to time.
     “Subsidiary” means, as to any Person, any Person of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
a Borrower.
     “Tangible Net Worth” means the aggregate of the common and preferred
stockholders’ equity in the Companies plus subordinated debt less any intangible
assets, determined in accordance with GAAP.

- 12 -



--------------------------------------------------------------------------------



 



     “Termination Date” means the earliest of (i) August 31, 2007, (ii) the date
Borrower terminates the Credit Facility, or (iii) the date Bank demands payment
of the Obligations after an Event of Default pursuant to Section 7.2 hereof.
     “Total Liabilities” means, as of the date of determination, the aggregate
of the Companies’ consolidated Indebtedness and capitalized leases less
subordinated debt.
     “UCC” means the Uniform Commercial Code as in effect in the state
designated in Section 8.15 as the state whose laws shall govern this Agreement,
or in any other state whose laws are held to govern this Agreement or any
portion hereof.
     Section 1.2. Other Definitional Terms; Rules of Interpretation. The words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. All accounting terms not otherwise defined herein
have the meanings assigned to them in accordance with GAAP. All terms defined in
the UCC and not otherwise defined herein have the meanings assigned to them in
the UCC. References to Articles, Sections, subsections, Exhibits, Schedules and
the like, are to Articles, Sections and subsections of, or Exhibits or Schedules
attached to, this Agreement unless otherwise expressly provided. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. Unless the context in which used herein otherwise
clearly requires, “or” has the inclusive meaning represented by the phrase
“and/or”. Defined terms include in the singular number the plural and in the
plural number the singular. Reference to any agreement (including the Loan
Documents), document or instrument means such agreement, document or instrument
as amended or modified and in effect from time to time in accordance with the
terms thereof (and, if applicable, in accordance with the terms hereof and the
other Loan Documents), except where otherwise explicitly provided, and reference
to any promissory note includes any promissory note which is an extension or
renewal thereof or a substitute or replacement therefor. Reference to any law,
rule, regulation, order, decree, requirement, policy, guideline, directive or
interpretation means as amended, modified, codified, replaced or reenacted, in
whole or in part, and in effect on the determination date, including rules and
regulations promulgated thereunder.
Article II
Amount and Terms of the Credit Facility
     Section 2.1. Line of Credit.
     (a) Advances. Bank agrees, on the terms and subject to the conditions
herein set forth, to make advances to Borrower from time to time under the Line
of Credit (each such advance, a “Line of Credit Advance”), for working capital
and general corporate purposes, from the date all of the conditions set forth in
Section 4.1 are satisfied (the “Funding Date”) to the Line of Credit Maturity
Date. Bank shall have no obligation to make a Line of Credit Advance to the
extent the amount of the requested Line of Credit Advance exceeds Availability.
Borrower’s obligation to repay the Line of Credit Advances shall be evidenced by
the Line of Credit Note and shall be secured by the Collateral. Within the
limits set forth in this Section 2.1 and in the Line of Credit Note, Borrower
may from time to time prior to the Line of Credit

- 13 -



--------------------------------------------------------------------------------



 



Maturity Date borrow, partially or wholly repay its outstanding borrowings, and
reborrow under the Line of Credit, subject to all of the limitations, terms and
conditions contained herein or in the Line of Credit Note.

  (b)   [Reserved.]     (c)   [Reserved.]     (d)   Procedures for Requesting
Advances.

     (i) Time for Requests. Borrower shall request each Line of Credit Advance
not later than 10:00 a.m., San Francisco time (or 9:00 a.m., San Francisco time,
on the last Business Day of each month, on Christmas eve, and on New Years eve)
on the Business Day which is the date the Line of Credit Advance is to be made.
Each such request shall be effective upon receipt by Bank, shall be in writing
or by telephone, telecopy transmission or email, to be confirmed in writing by
Borrower if so requested by Bank, shall be by (i) an Officer of Borrower; or
(ii) a person designated as Borrower’s agent by an Officer of Borrower in a
writing delivered to Bank; or (iii) a person whom Bank reasonably believes to be
an Officer of Borrower or such a designated agent. Borrower shall repay all Line
of Credit Advances even if Bank does not receive such confirmation and even if
the person requesting a Line of Credit Advance was not in fact authorized to do
so. Any request for a Line of Credit Advance, whether written or telephonic,
shall be deemed to be a representation by Borrower that the conditions set forth
in Section 4.2 have been satisfied as of the time of the request.
     (ii) Disbursement. Upon fulfillment of the applicable conditions set forth
in Article IV, Bank shall disburse the proceeds of the requested Line of Credit
Advance by crediting the same to the Loan Account, on that same Business Day,
unless Bank and Borrower shall agree in writing to another manner of
disbursement.
     Section 2.2. Letter of Credit Subfeature.
     (a) Letters of Credit. As a subfeature under the Line of Credit, Bank
agrees from time to time during the term thereof to issue or cause an Affiliate
to issue irrevocable standby or documentary letters of credit for the account of
Borrower (each, a “Letter of Credit” and collectively, “Letters of Credit”);
provided that the aggregate undrawn amount of all outstanding Letters of Credit
shall not at any time exceed the lesser of:

  (i)   $500,000 less the L/C Amount, or     (ii)   Availability.

The form and substance of each Letter of Credit shall be subject to approval by
Bank, in its sole but reasonable discretion. Each Letter of Credit shall be
subject to the additional terms and conditions of the Letter of Credit
agreements, applications and any related documents required by the Issuer in
connection with the issuance thereof (collectively, an “L/C Application”), the

- 14 -



--------------------------------------------------------------------------------



 



terms and conditions of which shall supplement the terms and conditions hereof,
but if the terms of any such L/C Application and the terms of this Agreement are
inconsistent, the terms hereof shall control.
     (b) Term. No Letter of Credit shall be issued with an expiry date later
than the Line of Credit Maturity Date.
     (c) Deemed Representation. Any request to issue a Letter of Credit shall be
deemed to be a representation by Borrower that the conditions set forth in
Section 4.2 have been satisfied as of the date of the request.
     (d) Special Account. If the Credit Facility is terminated for any reason
while any Letter of Credit is outstanding, Borrower shall thereupon pay Bank in
immediately available funds for deposit in the Special Account an amount equal
to the L/C Amount. The Special Account shall be an interest bearing account with
Bank. Bank may apply amounts on deposit in the Special Account at any time or
from time to time to the Obligations in Bank’s sole discretion. Borrower may not
withdraw any amounts on deposit in the Special Account as long as Bank maintains
a security interest therein. Bank agrees to transfer any balance in the Special
Account to Borrower when Bank is required to release its security interest in
the Special Account under applicable law.
     (e) Payment of Amounts Drawn Under Letters of Credit; Obligation of
Reimbursement. Borrower shall pay to Bank any and all amounts required to be
paid under the applicable L/C Application, when and as required to be paid
thereby, and the amounts designated below, when and as designated:
     (i) Borrower shall pay to Bank on the day a draft is honored under any
Letter of Credit a sum equal to all amounts drawn under such Letter of Credit
plus any and all reasonable charges and expenses that the Issuer or Bank may pay
or incur relative to such draw and the applicable L/C Application, plus interest
on all such amounts, charges and expenses as set forth below (Borrower’s
obligation to pay all such amounts is herein referred to as the “Obligation of
Reimbursement”).
     (ii) Whenever a draft is submitted under a Letter of Credit, Borrower
authorizes Bank to make a Line of Credit Advance in the amount of the Obligation
of Reimbursement and to apply the proceeds of such Line of Credit Advance
thereto. Such Line of Credit Advance shall be repayable in accordance with and
be treated in all other respects as a Line of Credit Advance hereunder.
     (iii) If a draft is submitted under a Letter of Credit when Borrower is
unable, because a Default Period exists or for any other reason, to obtain a
Line of Credit Advance to pay the Obligation of Reimbursement, Borrower shall
pay to Bank on demand and in immediately available funds, the amount of the
Obligation of Reimbursement together with interest, accrued from the date of the
draft until payment in full at the Default Rate. Notwithstanding Borrower’s
inability to obtain a Line of Credit Advance for any reason, Bank is irrevocably
authorized, in its sole discretion, to make a

- 15 -



--------------------------------------------------------------------------------



 



Line of Credit Advance in an amount sufficient to discharge the Obligation of
Reimbursement and all accrued but unpaid interest thereon.
     (iv) Borrower’s obligation to pay any Line of Credit Advance made under
this Section 2.2, shall be evidenced by the Line of Credit Note and shall bear
interest as provided therein.
     (f) Obligations Absolute. Borrower’s obligations arising under this
Section 2.2 shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Section 2.2, under all
circumstances whatsoever, including (without limitation) the following
circumstances:
     (i) any lack of validity or enforceability of any Letter of Credit or any
other agreement or instrument relating to any Letter of Credit (collectively the
“Related Documents”);
     (ii) any amendment or waiver of or any consent to departure from all or any
of the Related Documents;
     (iii) the existence of any claim, setoff, defense or other right which
Borrower may have at any time, against any beneficiary or any transferee of any
Letter of Credit (or any persons or entities for whom any such beneficiary or
any such transferee may be acting), or other person or entity, whether in
connection with this Agreement, the transactions contemplated herein or in the
Related Documents or any unrelated transactions;
     (iv) any statement or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever;
     (v) payment by or on behalf of the Issuer under any Letter of Credit
against presentation of a draft or certificate which does not strictly comply
with the terms of such Letter of Credit; or
     (vi) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.

      Section 2.3. [Reserved].

      Section 2.4. [Reserved].

      Section 2.5. Interest; Default Interest; Participations; Usury; Collection
of Payments.

     (a) Notes. Except as set forth in Subsections (b) and (e), the outstanding
principal balance of the Line of Credit Note shall bear interest at the rate of
interest, and in the manner, set forth therein, and shall be due as set forth
therein.

- 16 -



--------------------------------------------------------------------------------



 



     (b) Default Interest Rate. The principal of the Line of Credit outstanding
from time to time shall bear interest at the applicable Default Rates, as more
fully described in the Line of Credit Note. Bank’s election to charge such
Default Rates shall be in its sole discretion and shall not be a waiver of any
of its other rights and remedies. Bank’s election to charge interest at the
Default Rate for less than the entire period during which the Default Rate may
be charged shall not be a waiver of its right to subsequently charge the Default
Rate for the entirety of another Default Period.
     (c) [Reserved.]
     (d) Participations. If any Person shall acquire a participation in the Line
of Credit or the Obligation of Reimbursement, Borrower shall be obligated to
Bank to pay the full amount of all interest calculated under this Section 2.5,
along with all other fees, charges and other amounts due under this Agreement,
regardless if such Person elects to accept interest with respect to its
participation at a lower rate than that calculated under this Section 2.5, or
otherwise elects to accept less than its pro rata share of such fees, charges
and other amounts due under this Agreement.
     (e) Usury. In any event, no rate change shall be put into effect which
would result in a rate greater than the highest rate permitted by law.
Notwithstanding anything to the contrary contained in any Loan Document, all
agreements which either now are or which shall become agreements between
Borrower and Bank are hereby limited so that in no contingency or event
whatsoever shall the total liability for payments in the nature of interest,
additional interest and other charges exceed the applicable limits imposed by
any applicable usury laws. If any payments in the nature of interest, additional
interest and other charges made under any Loan Document are held to be in excess
of the limits imposed by any applicable usury laws, it is agreed that any such
amount held to be in excess shall be considered payment of principal hereunder,
and the indebtedness evidenced by the Line of Credit Note shall be reduced by
such amount so that the total liability for payments in the nature of interest,
additional interest and other charges shall not exceed the applicable limits
imposed by any applicable usury laws, in compliance with the desires of Borrower
and Bank. This provision shall never be superseded or waived and shall control
every other provision of the Loan Documents and all agreements between Borrower
and Bank, or their successors and assigns.
     (f) Collection of Payments. All payments to Bank shall be made in
immediately available funds and shall be applied to the Obligations upon receipt
by Bank. Bank may hold all payments not constituting immediately available funds
for three (3) additional days before applying them to the Obligations then due
and payable. Subject to Section 7.7 of this Agreement, all payments with respect
to the Obligations may be applied, and in Bank’s sole discretion reversed and
re-applied, to the Obligations, in such order and manner as Bank shall determine
in its sole discretion.

- 17 -



--------------------------------------------------------------------------------



 



     Section 2.6. Fees.
     (a) Commitment Fee. Borrower shall pay to Bank a non-refundable commitment
fee for the Line of Credit equal to $5,000.00, which fee shall be due and
payable in full on the Closing Date.
     (b) Collateral Monitoring Fees. Borrower shall pay to Bank, within 15 days
after written demand, collateral monitoring fees, at the rates established from
time to time by Bank as its audit fees, in connection with any audits or
inspections conducted at any time after the Borrowing Base Trigger Date by or on
behalf of Bank of any Collateral or Borrower’s operations or business,
including, without limitation, audits and inspections conducted by or on behalf
of Bank as part of its normal monthly collateral monitoring process as have been
conducted by Bank with respect to the Collateral since the Original Closing
Date, together with all actual out-of-pocket costs and expenses incurred in
conducting any such audit or inspection. Such collateral monitoring fees shall
not exceed $1,200 per month unless a Default Period is continuing.
     (c) Letter of Credit Fees. Borrower shall pay to Bank a fee with respect to
each Letter of Credit, if any, accruing on a daily basis and computed at the per
annum rate of one percent (1.00%), of the aggregate amount that may then be
drawn under it assuming compliance with all conditions for drawing (the
“Aggregate Stated Amount”), from and including the date of issuance of such
Letter of Credit until such date as such Letter of Credit shall terminate by its
terms or be returned to the Issuer, due and payable monthly in arrears on the
first day of each month and on the expiration date thereof; provided that during
Default Periods, in Bank’s sole discretion and without waiving any of its other
rights and remedies, such fee shall increase to three percent (3.00%) of the
Aggregate Stated Amount. The foregoing fee shall be in addition to any and all
fees, commissions and charges of the Issuer with respect to or in connection
with such Letter of Credit.
     (d) Letter of Credit Administrative Fees. Borrower shall pay to Bank,
within fifteen (15) days after written demand, the administrative fees charged
by the Issuer in connection with the honoring of drafts under any Letter of
Credit, amendments thereto, transfers thereof and all other activity with
respect to any Letters of Credit at the then-current rates published by the
Issuer for such services rendered on behalf of customers of the Issuer
generally.
     (e) Prepayment Fees. Borrower shall pay prepayment fees, if any, in the
amount and manner described in the Line of Credit Note.
     (f) Unused Line Fee. On the first day of each calendar quarter during the
term of this Agreement, Borrower shall pay to Bank, in arrears for the
immediately preceding calendar quarter, an unused line fee in an amount equal to
0.100% per annum times the result of (a) the Line of Credit Commitment Amount
less (b) the sum of (i) the average Daily Balance of indebtedness under the Line
of Credit outstanding during the immediately preceding calendar quarter and
(ii) the average Daily Balance of the L/C Amount during the immediately
preceding calendar quarter. The unused line fee due under this paragraph
(f) shall not be payable following the termination and payment in full of the
Line of Credit.

- 18 -



--------------------------------------------------------------------------------



 



     (g) Audit Fees. In addition to the fees described in paragraph (b) of this
Section 2.6, Borrower shall pay Bank, within 15 days after written demand, fees
in connection with any audits or inspections conducted by or on behalf of Bank
of Borrower’s operations or business at the rates established from time to time
by Bank as its audit fees, together with all actual out-of-pocket costs and
expenses incurred in conducting any such audit or inspection. There shall be no
more than one such audit of Borrower per year unless a Default Period is
continuing, in which case Bank may conduct as many audits as it may require.
     (h) Other Fees. Bank may from time to time, upon five (5) days prior
written notice to Borrower during a Default Period, charge additional fees for
Line of Credit Advances made and Letters of Credit issued in excess of
Availability, for late delivery of reports and in lieu of imposing interest at
the Default Rate. Borrower’s request for a Line of Credit Advance or the
issuance of a Letter of Credit at any time after such notice is given and such
five (5) day period has elapsed shall constitute Borrower’s agreement to pay the
fees described in such notice.
     Section 2.7. Increased Costs; Capital Adequacy; Funding Exceptions.
     (a) Increased Costs; Capital Adequacy. If Bank determines at any time that
its Return (as defined below) has been reduced as a result of any Rule Change
(as defined below), Bank may so notify Borrower and require Borrower, beginning
thirty (30) days after such notice is received by Borrower, to pay it the amount
necessary to restore its Return to what it would have been had there been no
Rule Change. For purposes of this Section 2.7:
     (i) “Capital Adequacy Rule” means any law, rule, regulation, guideline,
directive, requirement or request regarding capital adequacy, or the
interpretation or administration thereof by any Governmental Authority, whether
or not having the force of law, that applies to any Related Bank (as defined
below), including rules requiring financial institutions to maintain total
capital in amounts based upon percentages of outstanding loans, binding loan
commitments and letters of credit.
     (ii) “L/C Rule” means any law, rule, regulation, guideline, directive,
requirement or request regarding letters of credit, or the interpretation or
administration thereof by any Governmental Authority, whether or not having the
force of law, that applies to any Related Bank, including those that impose
taxes, duties or other similar charges, or mandate reserves, special deposits or
similar requirements against assets of, deposits with or for the account of, or
credit extended by any Related Bank, on letters of credit.
     (iii) “Related Bank” includes (but is not limited to) Bank, any parent of
Bank and any assignee of any interest of Bank hereunder.
     (iv) “Return”, for any period, means the percentage determined by dividing
(i) the sum of interest and ongoing fees earned by Bank under this Agreement
during such period, by (ii) the average capital such Bank is required to
maintain during such period as a result of its being a party to this Agreement,
as determined by Bank based upon its total capital requirements and a reasonable
attribution formula that takes account

- 19 -



--------------------------------------------------------------------------------



 



of the Capital Adequacy Rules and L/C Rules, (if applicable) then in effect,
costs of issuing or maintaining any Advance or Letter of Credit and amounts
received or receivable under this Agreement or the Line of Credit Note with
respect to any Advance or Letter of Credit. Return may be calculated for each
calendar quarter and for the shorter period between the end of a calendar
quarter and the date of termination in whole of this Agreement.
     (v) “Rule Change” means any change in any Capital Adequacy Rule, or L/C
Rule, (if applicable) occurring after the date of this Agreement, but the term
does not include any changes that at the Funding Date are scheduled to take
place under the existing Capital Adequacy Rules, or L/C Rules or any increases
in the capital that Bank is required to maintain to the extent that the
increases are required due to a regulatory authority’s assessment of that Bank’s
financial condition.
     (b) The initial notice sent by Bank shall be sent as promptly as
practicable after Bank learns that its Return has been reduced, shall include a
demand for payment of the amount necessary to restore Bank’s Return for the
subsequent quarter in which the notice is sent, and shall state in reasonable
detail the cause for the reduction in its Return and its calculation of the
amount of such reduction. Thereafter, Bank may send a new notice during each
calendar quarter setting forth the calculation of the reduced Return for that
quarter and including a demand for payment of the amount necessary to restore
its Return for that quarter. Bank’s calculation in any such notice shall be
prima facie evidence of such amount.
     (c) Borrower shall not be required to compensate Bank pursuant to the
provisions of this Section 2.7 for any reduction of its Return suffered more
than 90 days prior to the date that Bank notifies Borrower of the Rule Change
giving rise to such reduction and of Bank’s intention to claim compensation
therefor.
     Section 2.8. Lockbox. Borrower shall instruct all Account Debtors to pay
all Accounts directly to the Lockbox. If, notwithstanding such instructions,
Borrower receives any payments on Accounts, Borrower shall deposit such payments
into the Lockbox Account.
     Section 2.9. Mandatory Prepayment. Without notice or demand, if the sum of
the outstanding principal balance of the Line of Credit Advances plus the L/C
Amount shall at any time exceed the Borrowing Base, Borrower shall (i) first,
immediately prepay the Line of Credit Advances to the extent necessary to
eliminate such excess; and (ii) if prepayment in full of the Line of Credit
Advances is insufficient to eliminate such excess, pay to Bank in immediately
available funds for deposit in the Special Account an amount equal to the
remaining excess. Any payment received by Bank under this Section 2.9 may be
applied to the Obligations, in such order and in such amounts as Bank, in its
reasonable discretion, may from time to time determine.
     Section 2.10. Line of Credit Advances to Pay Obligations. Notwithstanding
anything in Section 2.1, Bank may, in its discretion at any time or from time to
time, without Borrower’s request and even if the conditions set forth in
Section 4.2 would not be satisfied, make a Line of Credit Advance in an amount
equal to the portion of the Obligations from time to time due and

- 20 -



--------------------------------------------------------------------------------



 



payable. Bank will use its commercially reasonable best efforts to provide
Borrower with prompt notice after any such Advance pursuant to this Section 2.10
has been made; provided that any failure by Bank to provide such notice shall
not be deemed to be a breach or default by Bank of its obligations hereunder.
     Section 2.11. Liability Records. Bank may maintain from time to time, at
its discretion, records as to the Obligations. All entries made on any such
record shall be presumed correct until Borrower establishes the contrary. Upon
Bank’s demand, Borrower will admit and certify in writing the exact principal
balance of the Obligations that Borrower then asserts to be outstanding. Any
billing statement or accounting rendered by Bank shall be conclusive and fully
binding on Borrower unless Borrower gives Bank specific written notice of
exception within 30 days after receipt.
Article III
Security Interest
     Section 3.1. Grant of Security Interest. Borrower hereby pledges, assigns
and grants to Bank, and reaffirms its prior pledge, assignment and grant to Bank
of, a lien and security interest (collectively referred to as the “Security
Interest”) in the Collateral, as security for the payment and performance of the
Obligations. Upon request by Bank, Borrower will grant Bank a security interest
in all commercial tort claims it may have against any Person.
     All of the foregoing shall be evidenced by and subject to the terms of such
security agreements, financing statements and other documents as Bank shall
reasonably require, all in form and substance satisfactory to Bank (including,
without limitation, the Security Documents). Borrower shall reimburse Bank
within fifteen (15) days after written demand for all reasonable costs and
expenses incurred by Bank in connection with any of the foregoing security,
including without limitation, filing and recording fees and costs of appraisals
and audits.
     Section 3.2. Financing Statements. Borrower authorizes Bank to file from
time to time where permitted by law, such financing statements against
collateral described as “all personal property” or describing specific items of
collateral including commercial tort claims as Bank deems necessary or useful to
perfect the Security Interest, including, without limitation, amendments to any
financing statements that were filed prior to the Closing Date. A carbon,
photographic or other reproduction of this Agreement or of any financing
statements authorized by Borrower is sufficient as a financing statement and may
be filed as a financing statement in any state to perfect the security interests
granted hereby. For this purpose, the following information is set forth:
Name and address of Debtor:
Apio, Inc.
4575 West Main Street
Guadalupe, CA 93434
Federal Employer Identification No. 77-0528042
Organizational Identification No. 2863977

- 21 -



--------------------------------------------------------------------------------



 



Name and address of Secured Party:
Wells Fargo Bank, National Association
400 Hamilton Avenue, P.O. Box 150
Palo Alto, CA 94302
Article IV
Conditions of Lending
     Section 4.1. Conditions Precedent to the Initial Advances and Letter of
Credit. The obligation of Bank to extend any credit contemplated by this
Agreement is subject to the fulfillment to Bank’s satisfaction of all of the
following conditions:
     (a) This Agreement, duly executed by Borrower.
     (b) The Line of Credit Note, duly executed by Borrower.
     (c) To the extent not previously delivered in connection with the closing
of the Original Agreement, a true and correct copy of any and all leases
pursuant to which Borrower is leasing the Premises, together with a landlord’s
disclaimer and consent with respect to each such lease.
     (d) To the extent not previously delivered in connection with the closing
of the Original Agreement, a true and correct copy of any and all mortgages
pursuant to which Borrower has mortgaged the Premises, together with a
mortgagee’s disclaimer and consent with respect to each such mortgage.
     (e) To the extent not previously delivered in connection with the closing
of the Original Agreement, the Life Insurance Assignment (if any), properly
executed by the beneficiary and owner thereof, and the Life Insurance Policy (if
any), together with evidence that such Life Insurance Policy is subject to no
assignments or encumbrances other than the Life Insurance Assignment.
     (f) [Reserved].
     (g) To the extent not previously delivered in connection with the closing
of the Original Agreement, control agreements, duly executed by Borrower and
each bank at which Borrower maintains deposit accounts.
     (h) Each of the Security Agreement, the Security Agreement Re: Patents and
Trademarks, the Licensor Agreement, and the Security Agreement and Collateral
Assignment of Partnership Interest, duly executed by Borrower.
     (i) A Guaranty, duly executed by Parent.

- 22 -



--------------------------------------------------------------------------------



 



     (j) The Subordination Agreement, duly executed by Parent and acknowledged
by Borrower.
     (k) [Reserved].
     (l) [Reserved].
     (m) One or more certificates of Borrower’s Secretary or Assistant Secretary
certifying that attached to such certificate, or incorporated therein, are
(i) the resolutions of Borrower’s Directors and, if required, Owners,
authorizing the execution, delivery and performance of the Loan Documents to
which Borrower is a party, (ii) true, correct and complete copies of Borrower’s
Constituent Documents, and (iii) examples of the signatures of Borrower’s
Officers or agents authorized to execute and deliver the Loan Documents to which
Borrower is a party and other instruments, agreements and certificates,
including requests for Advances, on Borrower’s behalf.
     (n) A current certificate issued by the Secretary of State of Delaware,
certifying that Borrower is in good standing and is in compliance with all
applicable formation requirements of the State of Delaware.
     (o) One or more certificates of Parent’s Secretary or Assistant Secretary
certifying that attached to such certificate, or incorporated therein, are
(i) the resolutions of Parent’s board of directors and, if required, owners,
authorizing the execution, delivery and performance of the Loan Documents to
which Parent is a party, (ii) true, correct and complete copies of Parent’s
Constituent Documents, and (iii) examples of the signatures of Parent’s
corporate officers or agents authorized to execute and deliver the Loan
Documents to which Parent is a party and other instruments, agreements and
certificates on Parent’s behalf.
     (p) A current certificate issued by the Secretary of State of California,
certifying that Parent is in good standing and is in compliance with all
applicable formation requirements of the State of California.
     (q) Evidence that Borrower is duly licensed or qualified to transact
business in all jurisdictions where the character of the property owned or
leased or the nature of the business transacted by it makes such licensing or
qualification necessary.
     (r) A certificate of an Officer of Borrower confirming the representations
and warranties set forth in Article V.
     (s) A favorable opinion of counsel to Borrower and Parent, addressed to
Bank.
     (t) Certificates of the insurance required hereunder, with all hazard
insurance containing a lender’s loss payable endorsement in Bank’s favor and
with all liability insurance naming Bank as an additional insured.

- 23 -



--------------------------------------------------------------------------------



 



     (u) Payment of the fees and commissions due under Section 2.6 through the
date of the initial Advances or Letter of Credit and reasonable expenses
incurred by Bank through such date and required to be paid by Borrower under
Section 8.5, including all reasonable legal expenses incurred through the date
of this Agreement.
     (v) [Reserved].
     (w) Review and approval by Bank of the Companies’ internally prepared
financial statements for the period ended May 31, 2005.
     (x) Review and approval by Bank of Parent’s consolidating internally
prepared financial statements for the period ended May 31, 2005.
     (y) Review and approval of the Companies’ consolidated financial
projections.
     (z) Satisfactory results of invoice verifications and vendor references.
     (aa) Review and approval by Bank of all material agreements, including
licensing agreements, royalty agreements, shareholder debt agreements, the
management fee agreement, earn-out agreements, seller notes, mortgage
agreements, grower contracts, material leases, and the agreements relating to
the sale of Borrower’s domestic commodity vegetable business.
     (bb) No material adverse change in the financial condition of the Companies
or Parent shall have occurred since the date of the most recent financial
statement of Borrower received by Bank.
     (cc) To the extent not previously delivered in connection with the closing
of the Original Agreement, true and complete copies of all license agreements
pursuant to which Borrower licenses any Intellectual Property Rights, together
with a consent to assignment to Bank or its nominee from each licensor thereof.
     (dd) Such other documents as Bank may reasonably require.
     Section 4.2. Conditions Precedent to All Advances and Letters of Credit.
The obligation of Bank to make each extension of credit requested by Borrower
hereunder shall be subject to the fulfillment to Bank’s satisfaction of each of
the following conditions:
     (a) the representations and warranties contained in Article V are correct
on and as of the date of such extension of credit as though made on and as of
such date, except to the extent that such representations and warranties relate
solely to an earlier date;
     (b) no event has occurred and is continuing, or would result from such
extension of credit which constitutes a Default or an Event of Default; and

- 24 -



--------------------------------------------------------------------------------



 



     (c) no injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the extending of such credit shall have
been issued and remain in force by any Governmental Authority against Borrower,
Bank, or any of their Affiliates.
Article V
Representations and Warranties
     Borrower represents and warrants to Bank as follows:
     Section 5.1. Existence and Power; Name; Chief Executive Office; Inventory
and Equipment Locations; Federal Employer Identification Number. Borrower is a
corporation, duly organized, validly existing and in good standing under the
laws of the State of Delaware, and is duly licensed or qualified to transact
business in all jurisdictions where the character of the property owned or
leased or the nature of the business transacted by it makes such licensing or
qualification necessary. Borrower has all requisite power and authority to
conduct its business, to own its properties and to execute and deliver, and to
perform all of its obligations under, the Loan Documents to which it is a party.
During its existence, Borrower has done business solely under the names set
forth in Schedule 5.1 and all of Borrower’s records relating to its business or
the Collateral are kept at the location set forth on Schedule 5.1. Borrower’s
chief executive office and principal place of business is located at the address
set forth in Schedule 5.1. All Inventory and Equipment is located at that
location or at one of the other locations listed in Schedule 5.1. Borrower’s
federal employer identification number and organizational identification number
are each correctly set forth in Section 3.2.
     Section 5.2. Capitalization. Schedule 5.2 constitutes a correct and
complete list of all ownership interests of Borrower and rights to acquire
ownership interests including the record holder, number of interests and
percentage interests on a fully diluted basis, and an organizational chart
showing the ownership structure of all Subsidiaries of Borrower.
     Section 5.3. Authorization of Borrowing; No Conflict as to Law or
Agreements. The execution, delivery and performance by Borrower of the Loan
Documents to which it is a party and the borrowings from time to time hereunder
have been duly authorized by all necessary corporate action and do not and will
not (i) require any consent or approval of Borrower’s Owners; (ii) require any
authorization, consent or approval by, or registration, declaration or filing
with, or notice to, any Governmental Authority, or any third Person, except such
authorization, consent, approval, registration, declaration, filing or notice as
has been obtained, accomplished or given prior to the date hereof; (iii) violate
any provision of any law, rule or regulation (including Regulation X of the
Board of Governors of the Federal Reserve System) or of any order, writ,
injunction or decree presently in effect having applicability to Borrower or of
Borrower’s Constituent Documents; (iv) result in a breach of or constitute a
default under any indenture or loan or credit agreement or any other material
agreement, lease or instrument to which Borrower is a party or by which it or
its properties may be bound or affected, in each case, the failure of which to
comply with would result in a Material Adverse Effect; or (v) result in, or
require, the creation or imposition of any Lien (other than the Security
Interest) upon or with respect to any of the properties now owned or hereafter
acquired by Borrower.

- 25 -



--------------------------------------------------------------------------------



 



     Section 5.4. Legal Agreements. This Agreement and the other Loan Documents
to which Borrower is a party, upon their execution and delivery in accordance
with the provisions hereof, will constitute the legal, valid and binding
obligations of Borrower, enforceable against Borrower in accordance with their
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.
     Section 5.5. Subsidiaries. Borrower has no Subsidiaries other than as set
forth in Schedule 5.5 hereto.
     Section 5.6. Financial Condition; No Adverse Change. Borrower has furnished
to Bank the Companies’ audited financial statements for the fiscal year ended
May 31, 2005, and those statements fairly present in all material respects the
Companies’ financial condition on the dates thereof and the results of their
operations and cash flows for the periods then ended and were prepared in
accordance GAAP. Since the date of the most recent financial statements, there
has been no change in the Companies’ business, properties or condition
(financial or otherwise) which has had a Material Adverse Effect.
     Section 5.7. Litigation. There are no actions, suits or proceedings pending
or, to Borrower’s knowledge, threatened against or affecting Borrower or any of
its Affiliates or the properties of Borrower or any of its Affiliates before any
court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, which, is reasonably likely to be
adversely determined and, if determined adversely to Borrower or any of its
Affiliates, would have a Material Adverse Effect.
     Section 5.8. Regulation U. Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System), and no part of the proceeds of any Advance will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.
     Section 5.9. Taxes. Borrower and its Affiliates have paid or caused to be
paid to the proper authorities when due all federal, state and local taxes
required to be paid by each of them (other than taxes that are being contested
in good faith through appropriate processes and for which adequate reserves have
been established) and Borrower has no knowledge of any pending assessments or
adjustments of its income tax payable with respect to any year or the income tax
payable by any Affiliate with respect to any year. Borrower and its Affiliates
have filed all federal, state and local tax returns which to the knowledge of
the Officers of Borrower or the officers of any Affiliate, as the case may be,
are required to be filed, and Borrower and its Affiliates have paid or caused to
be paid to the respective taxing authorities all taxes as shown on said returns
or on any assessment received by any of them to the extent such taxes have
become due.
     Section 5.10. Titles and Liens. Borrower has good and absolute title to all
Collateral free and clear of all Liens other than Permitted Liens. No financing
statement naming Borrower as debtor is on file in any office except to perfect
only Permitted Liens.

- 26 -



--------------------------------------------------------------------------------



 



     Section 5.11. Intellectual Property Rights
     (a) Owned Intellectual Property. Schedule 5.11 (as updated by written
notice to Bank from time to time) contains a complete list of all patents,
applications for patents, trademarks, applications for trademarks, service
marks, applications for service marks, mask works, trade dress and copyrights
for which Borrower is the registered owner (the “Owned Intellectual Property”).
Except for Immaterial Intellectual Property Rights or as disclosed on
Schedule 5.11, (i) Borrower owns the Owned Intellectual Property free and clear
of all restrictions (including covenants not to sue a third party), court
orders, injunctions, decrees, writs or Liens, whether by written agreement or
otherwise, (ii) no Person other than Borrower owns or has been granted any right
in the Owned Intellectual Property, (iii) all Owned Intellectual Property is
valid, subsisting and enforceable and (iv) Borrower has taken all commercially
reasonable action necessary to maintain and protect the Owned Intellectual
Property.
     (b) Agreements with Employees and Contractors. Borrower has entered into a
legally enforceable agreement with each of its employees and subcontractors
obligating each such Person to assign to Borrower, without any additional
compensation, any Intellectual Property Rights created, discovered or invented
by such Person in the course of such Person’s employment or engagement with
Borrower (except to the extent prohibited by law), and further requiring such
Person to cooperate with Borrower, without any additional compensation, in
connection with securing and enforcing any Intellectual Property Rights therein;
provided that the foregoing shall not apply with respect to employees and
subcontractors whose job descriptions are of the type such that no such
assignments are reasonably foreseeable.
     (c) Intellectual Property Rights Licensed from Others. Schedule 5.11 (as
updated by written notice to Bank from time to time) contains a complete list of
all agreements under which Borrower has licensed Intellectual Property Rights
from another Person (“Licensed Intellectual Property”) other than readily
available, non-negotiated licenses of computer software and other intellectual
property used solely for performing accounting, word processing and similar
administrative tasks (“Off-the-shelf Software”) and a summary of any ongoing
payments Borrower is obligated to make with respect thereto. Except as disclosed
on Schedule 5.11 and in written agreements copies of which have been given to
Bank, Borrower’s licenses to use the Licensed Intellectual Property are free and
clear of all restrictions, Liens, court orders, injunctions, decrees, or writs,
whether by written agreement or otherwise. Except as disclosed on Schedule 5.11
(as updated by written notice to Bank from time to time), Borrower is not
obligated or under any liability whatsoever to make any payments of a material
nature by way of royalties, fees or otherwise to any owner of, licensor of, or
other claimant to, any Intellectual Property Rights.
     (d) Other Intellectual Property Needed for Business. Except for
Off-the-shelf Software and as disclosed on Schedule 5.11 (as updated by written
notice to Bank from time to time), the Owned Intellectual Property and the
Licensed Intellectual Property constitute all Intellectual Property Rights used
or necessary to conduct Borrower’s business as it is presently conducted or as
Borrower reasonably foresees conducting it.

- 27 -



--------------------------------------------------------------------------------



 



     (e) Infringement. Except as disclosed on Schedule 5.11 (as updated by
written notice to Bank from time to time), Borrower has no knowledge of, and has
not received any written claim or notice alleging, any Infringement of another
Person’s Intellectual Property Rights (including any written claim that Borrower
must license or refrain from using the Intellectual Property Rights of any third
party) nor, to Borrower’s knowledge, is there any threatened claim or any
reasonable basis for any such claim.
     Section 5.12. Plans. Except as disclosed to Bank in writing prior to the
date hereof, neither Borrower nor any ERISA Affiliate (i) maintains or has
maintained any Pension Plan, (ii) contributes or has contributed to any
Multiemployer Plan or (iii) provides or has provided post-retirement medical or
insurance benefits with respect to employees or former employees (other than
benefits required under Section 601 of ERISA, Section 4980B of the IRC or
applicable state law). Neither Borrower nor any ERISA Affiliate has received any
notice or has any knowledge to the effect that it is not in full compliance with
any of the requirements of ERISA, the IRC or applicable state law with respect
to any Plan. No Reportable Event exists in connection with any Pension Plan.
Each Plan which is intended to qualify under the IRC is so qualified, and no
fact or circumstance exists which may have an adverse effect on the Plan’s
tax-qualified status. Neither Borrower nor any ERISA Affiliate has (i) any
accumulated funding deficiency (as defined in Section 302 of ERISA and
Section 412 of the IRC) under any Plan, whether or not waived, (ii) any
liability under Section 4201 or 4243 of ERISA for any withdrawal, partial
withdrawal, reorganization or other event under any Multiemployer Plan or
(iii) any liability or knowledge of any facts or circumstances which could
result in any liability to the Pension Benefit Guaranty Corporation, the
Internal Revenue Service, the Department of Labor or any participant in
connection with any Plan (other than routine claims for benefits under the
Plan).
     Section 5.13. Default. Borrower is in compliance with all provisions of all
agreements, instruments, decrees and orders to which it is a party or by which
it or its property is bound or affected, the breach or default of which could
have a Material Adverse Effect.
     Section 5.14. Environmental Matters.
     (a) To Borrower’s best knowledge, there are not present in, on or under the
Premises any Hazardous Substances in such form or quantity as to create any
material liability or obligation for either Borrower or Bank under common law of
any jurisdiction or under any Environmental Law, and no Hazardous Substances
have ever been stored, buried, spilled, leaked, discharged, emitted or released
in, on or under the Premises in such a way as to create any such material
liability.
     (b) To Borrower’s best knowledge, Borrower has not disposed of Hazardous
Substances in such a manner as to create any material liability under any
Environmental Law.
     (c) To Borrower’s best knowledge, there are not any requests, claims,
notices, investigations, demands, administrative proceedings, hearings or
litigation, relating in any way to the Premises or Borrower, alleging material
liability under, violation of, or noncompliance with

- 28 -



--------------------------------------------------------------------------------



 



any Environmental Law or any license, permit or other authorization issued
pursuant thereto. To Borrower’s best knowledge, no such matter is threatened or
impending.
     (d) To Borrower’s best knowledge, Borrower’s businesses are and have in the
past always been conducted in accordance with all Environmental Laws and all
licenses, permits and other authorizations required pursuant to any
Environmental Law and necessary for the lawful and efficient operation of such
businesses are in Borrower’s possession and are in full force and effect. No
permit required under any Environmental Law is scheduled to expire within
12 months and there is no threat that any such permit will be withdrawn,
terminated, limited or materially changed.
     (e) To Borrower’s best knowledge, the Premises are not and never have been
listed on the National Priorities List, the Comprehensive Environmental
Response, Compensation and Liability Information System or any similar federal,
state or local list, schedule, log, inventory or database.
     (f) Borrower has delivered to Bank all environmental assessments, audits,
reports, permits, licenses and other documents describing or relating in any way
to the Premises or Borrower’s businesses.
     Section 5.15. Submissions to Bank. All financial and other information
provided to Bank by or on behalf of Borrower in connection with Borrower’s
request for the credit facilities contemplated hereby is (i) true and correct in
all material respects, (ii) does not omit any material fact necessary to make
such information not misleading and (iii) as to projections, valuations or
proforma financial statements, present a good faith opinion as to such
projections, valuations and proforma condition and results.
     Section 5.16. Financing Statements. Borrower has authorized the filing of
financing statements sufficient when filed to perfect the Security Interest and
the other security interests created by the Security Documents. When such
financing statements are filed in the offices noted therein, Bank will have a
valid and perfected security interest in all Collateral which is capable of
being perfected by filing financing statements. None of the Collateral is or
will become a fixture on real estate, unless a sufficient fixture filing is in
effect with respect thereto.
     Section 5.17. Rights to Payment. To Borrower’s best knowledge, each right
to payment and each instrument, document, chattel paper and other agreement
constituting or evidencing Collateral is (or, in the case of all future
Collateral, will be when arising or issued) the valid, genuine and legally
enforceable obligation, subject to no defense, setoff or counterclaim, of the
Account Debtor or other obligor named therein or in Borrower’s records
pertaining thereto as being obligated to pay such obligation.
     Section 5.18. Eligible Accounts. All Accounts that are included in the
Borrowing Base are Eligible Accounts, and meet the definition thereof.
     Section 5.19. [Reserved].

- 29 -



--------------------------------------------------------------------------------



 



     Section 5.20. Fraudulent Transfer. Borrower is Solvent. No transfer of
property is being made by Borrower and no obligation is being incurred by
Borrower in connection with the transactions contemplated by this Agreement or
the other Loan Documents with the intent to hinder, delay, or defraud either
present or future creditors of Borrower.
     Section 5.21. Permits, Franchises. Borrower possesses, and will hereafter
possess, all permits, consents, approvals, franchises and licenses required and
rights to all trademarks, trade names, patents, and fictitious names, if any,
necessary to enable it to conduct the business in which it is now engaged in
compliance with applicable law and the failure of which to obtain would result
in a Material Adverse Effect.
     Section 5.22. No Subordination. There is no agreement, indenture, contract
or instrument to which Borrower is a party or by which Borrower may be bound
that requires the subordination in right of payment of any of Borrower’s
obligations subject to this Agreement to any other obligation of Borrower.
Article VI
Covenants
     So long as the Obligations shall remain unpaid, or the Credit Facility
shall remain outstanding, Borrower will comply with the following requirements,
unless Bank shall otherwise consent in writing:
     Section 6.1. Punctual Payments. Borrower shall punctually pay all
principal, interest, fees or other liabilities due under any of the Loan
Documents at the times and place and in the manner specified therein.
     Section 6.2. Reporting Requirements. Borrower will deliver, or cause to be
delivered, to Bank each of the following, which shall be in form and detail
acceptable to Bank:
     (a) Financial Statements.
     (i) As soon as available, and in any event within 120 days after the end of
each fiscal year of Parent, Borrower will deliver, or cause to be delivered, to
Bank, Parent’s audited financial statements with the unqualified opinion of
independent certified public accountants selected by Parent and acceptable to
Bank, which annual financial statements shall include Parent’s balance sheet as
at the end of such fiscal year and the related statements of Parent’s income,
reconciliation of retained earnings and cash flows for the fiscal year then
ended, prepared on a consolidated basis to include any Affiliates, all in
reasonable detail and prepared in accordance with GAAP, together with (A) copies
of all management letters prepared by such accountants; and (B) a certificate of
the chief financial officer of Borrower stating that such financial statements
have been prepared in accordance with GAAP, fairly represent Parent’s financial
position and the results of its operations, and whether or not such officer has
knowledge of the occurrence of any Default or Event of Default and, if so,
stating in reasonable detail the facts with respect thereto.

- 30 -



--------------------------------------------------------------------------------



 



     (ii) As soon as available, and in any event within 45 days after the end of
each fiscal quarter of Parent, Borrower will deliver, or cause to be delivered,
to Bank, Parent’s internally-prepared consolidating financial statements, which
financial statements shall include Parent’s balance sheet as at the end of such
fiscal quarter and the related statements of Parent’s income, reconciliation of
retained earnings and cash flows for the fiscal quarter then ended, prepared on
a consolidated basis to include any Affiliates, all in reasonable detail and
prepared in accordance with GAAP.
     (iii) As soon as available, and in any event within 45 days after the end
of each fiscal quarter of Borrower, Borrower will deliver to Bank an
unaudited/internal balance sheet and statements of income and reconciliation of
retained earnings of Borrower as at the end of and for such fiscal quarter and
for the year to date period then ended, prepared, if Bank so requests, on a
consolidating and consolidated basis to include any Subsidiaries, in reasonable
detail and stating in comparative form the figures for the corresponding date
and periods in the previous year, all prepared in accordance with GAAP, subject
to year-end audit adjustments and fairly representing in all material respects
Companies’ financial position and the results of its operations.
     (b) Other Information. Borrower will deliver to Bank the following
documents at the following times in form satisfactory to Bank:

         
Quarterly
  (i)   a certificate of the chief financial Officer of Borrower, substantially
in the form of Exhibit C hereto stating (i) whether or not such officer has
knowledge of the occurrence of any Default or Event of Default not theretofore
reported and remedied and, if so, stating in reasonable detail the facts with
respect thereto, and (ii) all relevant facts in reasonable detail to evidence,
and the computations as to, whether or not Borrower is compliance with the
Financial Covenants and other covenants contained in this Agreement,
 
       
Semi-Annually
  (ii)   a detailed list of Borrower’s customers with contact names and
addresses,
 
       
Upon request by Bank
  (iii)   copies of invoices in connection with the Accounts, credit memos,
remittance advices, deposit slips, shipping and delivery documents in connection
with the Accounts and, for Inventory and Equipment acquired by Borrower,
purchase orders and invoices, and
 
       
 
  (iv)   such other reports or information as to the Collateral, or the
financial condition of Borrower, or otherwise, as Bank may reasonably request.

     (c) Collateral Reports. On and after the occurrence of a Borrowing Base
Trigger Date, Borrower will deliver to Bank the following documents at the
following times in form reasonably satisfactory to Bank:

         
On the
  (i)   a Borrowing Base certificate in the form of Exhibit B attached hereto

- 31 -



--------------------------------------------------------------------------------



 



         
Borrowing
Base Trigger Date
      (dated as of such Borrowing Base Trigger Date), executed by a financial
representative of Borrower,
 
       
Monthly (not later
than the 25th day
after each fiscal
month)
  (ii)   a report of cash collections, sales assignments, credit
memos/adjustments and deposits (provided that the frequency of such reports may
be increased to weekly or daily, at Bank’s option, during any Default Period),
 
       
 
  (iii)   a report of outstanding payable balances owing to all growers,
 
       
 
  (iv)   a detailed calculation of the Borrowing Base (including detail
regarding those Accounts that are not Eligible Accounts),
 
       
 
  (v)   a detailed listing and aging, by total, of the Accounts, together with a
reconciliation to the detailed calculation of the Borrowing Base previously
provided to Bank,
 
       
 
  (vi)   monthly Borrowing Base certificate in the form of Exhibit B attached
hereto, executed by a financial representative of Borrower, and
 
       
 
  (vii)   a detailed aging, by vendor, of Borrower’s accounts payable and any
book overdraft, together with a reconciliation to Borrower’s general ledger and
monthly financial statements delivered pursuant to Section 6.2(b).

     (d) Projections. Within 30 days after the beginning of each fiscal year of
Borrower, Borrower will deliver to Bank the projected balance sheets and income
statements for each month of such year for the Companies, Parent and Landec Ag,
each in reasonable detail, representing Borrower’s good faith projections and
certified by the chief financial officer of Borrower and Parent as being the
most accurate projections available and identical to the projections used by
Borrower and Parent for internal planning purposes, together with a statement of
underlying assumptions and such supporting schedules and information as Bank may
in its discretion require.
     (e) Litigation. Immediately after the commencement thereof, Borrower will
deliver to Bank notice in writing of all litigation and of all proceedings
before any governmental or regulatory agency affecting Borrower (i) of the type
described in Section 5.14(c) or (ii) which seek a monetary recovery against
Borrower in excess of $500,000.
     (f) Defaults. As promptly as practicable (but in any event not later than
five business days) after an Officer of Borrower obtains knowledge of the
occurrence of any Default or Event of Default, Borrower will deliver to Bank
notice of such occurrence, together with a detailed statement by a responsible
Officer of Borrower of the steps being taken by Borrower to cure the effect
thereof.

- 32 -



--------------------------------------------------------------------------------



 



     (g) Plans. As soon as possible, and in any event within 30 days after
Borrower knows or has reason to know that any Reportable Event with respect to
any Pension Plan has occurred, Borrower will deliver to Bank a statement of the
chief financial officer of Borrower setting forth details as to such Reportable
Event and the action which Borrower proposes to take with respect thereto,
together with a copy of the notice of such Reportable Event to the Pension
Benefit Guaranty Corporation. As soon as possible, and in any event within
10 days after Borrower fails to make any quarterly contribution required with
respect to any Pension Plan under Section 412(m) of the IRC, Borrower will
deliver to Bank a statement of the chief financial officer of Borrower setting
forth details as to such failure and the action which Borrower proposes to take
with respect thereto, together with a copy of any notice of such failure
required to be provided to the Pension Benefit Guaranty Corporation. As soon as
possible, and in any event within 10 days after Borrower knows or has reason to
know that it has or is reasonably expected to have any liability under
Section 4201 or 4243 of ERISA for any withdrawal, partial withdrawal,
reorganization or other event under any Multiemployer Plan, Borrower will
deliver to Bank a statement of the chief financial officer of Borrower setting
forth details as to such liability and the action which Borrower proposes to
take with respect thereto.
     (h) Disputes. Promptly upon knowledge thereof, Borrower will deliver to
Bank notice of (i) any disputes or claims by Borrower’s customers exceeding
$250,000 individually or $1,000,000 in the aggregate during any fiscal year;
(ii) credit memos exceeding $250,000 for any individual Account Debtor or
$1,000,000 in the aggregate for all Account Debtors; or (iii) any goods returned
to or recovered by Borrower with a value exceeding $250,000 from any individual
Account Debtor or $1,000,000 in the aggregate from all Account Debtors.
     (i) Officers and Directors. Promptly upon knowledge thereof, Borrower will
deliver to Bank notice any change in the persons constituting Borrower’s
Officers and Directors.
     (j) Collateral. Promptly upon knowledge thereof, Borrower will deliver to
Bank notice of any loss of or material damage to any material portion of the
Collateral or of any substantial adverse change in any material portion of the
Collateral or the prospect of payment thereof.
     (k) Commercial Tort Claims. Promptly upon knowledge thereof, Borrower will
deliver to Bank notice of any commercial tort claims it may bring against any
person, including the name and address of each defendant, a summary of the
facts, an estimate of Borrower’s damages, copies of any complaint or demand
letter submitted by Borrower, and such other information as Bank may request.
     (l) Intellectual Property.
     (i) Borrower will give Bank 30 days prior written notice of its intent to
acquire material Intellectual Property Rights; except for transfers permitted
under Section 6.19, Borrower will give Bank 30 days prior written notice of its
intent to dispose of material Intellectual Property Rights; and upon request,
shall provide Bank with copies of all applicable documents and agreements.

- 33 -



--------------------------------------------------------------------------------



 



     (ii) Promptly upon knowledge thereof, Borrower will deliver to Bank notice
of (A) any Infringement of its Intellectual Property Rights by others,
(B) claims that Borrower is Infringing another Person’s Intellectual Property
Rights and (C) any threatened cancellation, termination or material limitation
of its Intellectual Property Rights.
     (iii) Promptly upon receipt, Borrower will give Bank copies of all
registrations and filings with respect to its Intellectual Property Rights.
     (m) Reports to Owners. Promptly upon their distribution, Borrower will
deliver to Bank copies of all financial statements, reports and proxy statements
which Parent shall have sent to its owners.
     (n) SEC Filings. Promptly after the sending or filing thereof, Borrower
will deliver to Bank copies of all regular and periodic reports which Parent
shall file with the Securities and Exchange Commission or any national
securities exchange.
     (o) Violations of Law. Promptly upon knowledge thereof, Borrower will
deliver to Bank notice of Borrower’s violation of any law, rule or regulation,
the non-compliance with which could materially and adversely affect Borrower’s
business or its financial condition.
     (p) Other Reports. From time to time, with reasonable promptness, Borrower
will deliver to Bank any and all receivables schedules, collection reports,
deposit records, Equipment schedules, copies of invoices to Account Debtors,
shipment documents and delivery receipts for goods sold, and such other
material, reports, records or information as Bank may reasonably request.
     Section 6.3. Financial Covenants.
     (a) Minimum EBITDA Coverage Ratio. Borrower, together with the other
Companies, will maintain the EBITDA Coverage Ratio, measured on a trailing
12 month basis as of the end of each fiscal quarter, at not less than 1.50:1.00.
     (b) Minimum Tangible Net Worth. Borrower, together with the other
Companies, will maintain, at all times, Tangible Net Worth, determined as of the
end of each fiscal quarter, at an amount not less than $19,500,000 plus 75% of
cumulative Net Income realized since May 2005 up to such fiscal quarter end.
     (c) Minimum Net Income. Borrower, together with the other Companies, will
achieve (together with the other Companies) during each period described below,
consolidated Net Income, of not less than the amount set forth in the table
below opposite such period:

- 34 -



--------------------------------------------------------------------------------



 



          Fiscal Year to Date Period Ending   Minimum Net Income
August 31, 2005
  $ 400,000  
November 30, 2005
  $ 1,500,000  
Commencing with August 31, 2006, August 31 of each year
  $ 750,000  
Commencing with the November 30, 2006, November 30 of each year
  $ 1,750,000  
February 28 or 29, as applicable, of each year
  $ 2,150,000  
May 31 of each year
  $ 2,900,000  

     (d) Capital Expenditures. Borrower together with the other Companies will
not incur financed or unfinanced Capital Expenditures of more than $6,000,000 in
the aggregate during any fiscal year.
     (e) Maximum Leverage. Borrower, together with the other Companies, will
maintain Total Liabilities divided by Tangible Net Worth, as of the end of each
fiscal quarter, at not greater than 1.50:1.00.
     Section 6.4. Permitted Liens; Financing Statements.
     (a) Borrower will not create, incur or suffer to exist any Lien upon or of
any of its assets, now owned or hereafter acquired, to secure any Indebtedness;
excluding, however, from the operation of the foregoing, the following
(collectively, “Permitted Liens”):
     (i) in the case of any of Borrower’s property which is not Collateral,
covenants, restrictions, rights, easements and minor irregularities in title
which do not materially interfere with Borrower’s business or operations as
presently conducted;
     (ii) Liens in existence on the date hereof and listed in Schedule 6.4
hereto, securing Indebtedness for borrowed money permitted under Section 6.5;
     (iii) the Security Interest and Liens created by the Security Documents;
     (iv) liens of carriers, warehousemen, mechanics, materialmen, vendors, and
landlords and other similar liens imposed by law incurred in the ordinary course
of business for sums not overdue or being contested in good faith, provided that
adequate reserves for the payment thereof have been established in accordance
with GAAP;

- 35 -



--------------------------------------------------------------------------------



 



     (v) deposits under workers’ compensation, unemployment insurance and social
security laws or to secure the performance of bids, tenders, contracts (other
than for the repayment of borrowed money) or leases, or to secure statutory
obligations of surety or appeal bonds or to secure indemnity, performance or
other similar bonds in the ordinary course business;
     (vi) banker’s liens and similar liens (including set-off rights) in respect
of bank deposits;
     (vii) purchase money Liens incurred in connection with Capital Expenditures
otherwise permitted pursuant to this Agreement; provided that such Liens attach
only to the Equipment acquired thereby;
     (viii) Liens incurred in connection with extensions, renewals or
refinancings of the indebtedness secured by Liens of the type described above;
     (ix) Liens incurred in connection with leases, subleases, licenses and
sublicenses granted, in the ordinary course of Borrower’s business, to Persons
not interfering in any material respect with the business of Borrower and its
Subsidiaries and any interest or title of a lessee or licensee under any such
lease, sublease, license or sublicense; and
     (x) Liens incurred in connection with the financing of the approximately
48,000 square foot expansion of Borrower’s facility located at 4575 W. Main
Street, Guadalupe, California; provided that (A) the aggregate principal amount
of such financing does not exceed $5,000,000, and (B) such Liens are limited to
the real property on which such Borrower’s facility is located and any
improvements and fixtures affixed thereto.
     (b) Borrower will not amend any financing statements in favor of Bank
except as permitted by law. Any authorization by Bank to any Person to amend
financing statements in favor of Bank shall be in writing.
     Section 6.5. Indebtedness. Borrower will not incur, create, assume or
permit to exist any Indebtedness or liability on account of deposits or advances
or any Indebtedness for borrowed money or letters of credit issued on Borrower’s
behalf, or any other Indebtedness or liability evidenced by notes, bonds,
debentures or similar obligations, except:
     (a) Indebtedness arising hereunder;
     (b) Indebtedness of Borrower in existence on the date hereof and listed in
Schedule 6.5 hereto;
     (c) Indebtedness relating to Permitted Liens;

- 36 -



--------------------------------------------------------------------------------



 



     (d) Indebtedness of Borrower arising from the endorsement of instruments
for collection in the ordinary course of business;
     (e) Indebtedness of Borrower under initial or successive refinancings of
any Indebtedness permitted by clause (b) or (c) above, provided that (i) the
principal amount of any such refinancing does not exceed the principal amount of
the Indebtedness being refinanced and (ii) the material terms and provisions of
any such refinancing (including maturity, redemption, prepayment, default and
subordination provisions) are no less favorable to Bank than the Indebtedness
being refinanced; and
     (f) Other unsecured indebtedness of Borrower provided the aggregate
principal amount of all such indebtedness does not exceed $1,000,000.
     Section 6.6. Guaranties. Borrower will not assume, guarantee, endorse or
otherwise become directly or contingently liable in connection with any
obligations of any other Person, except the endorsement of negotiable
instruments by Borrower for deposit or collection or similar transactions in the
ordinary course of business.
     Section 6.7. Investments and Subsidiaries. Borrower will not purchase or
hold beneficially any stock or other securities or evidences of indebtedness of,
make or permit to exist any loans or advances to, or make any investment or
acquire any interest whatsoever in, any other Person, including any partnership
or joint venture, except:
     (a) investments in direct obligations of the United States of America or
any agency or instrumentality thereof whose obligations constitute full faith
and credit obligations of the United States of America having a maturity of one
year or less, commercial paper issued by U.S. corporations rated “A-1” or “A-2”
by Standard & Poor’s Corporation or “P-1” or “P-2” by Moody’s Investors Service
or certificates of deposit or bankers’ acceptances having a maturity of one year
or less issued by members of the Federal Reserve System having deposits in
excess of $100,000,000 (which certificates of deposit or bankers’ acceptances
are fully insured by the Federal Deposit Insurance Corporation) (each of the
foregoing, collectively, “Cash Equivalents”);
     (b) travel advances or loans to Borrower’s Officers and employees not
exceeding at any one time an aggregate of $50,000;
     (c) security deposits, ground leases, and advances in the form of progress
payments;
     (d) current investments in the Subsidiaries in existence on the date hereof
and listed in Schedule 5.5 hereto;
     (e) value added joint venture investments; and
     (f) crop advances.

- 37 -



--------------------------------------------------------------------------------



 



     Section 6.8. Dividends and Distributions. Borrower will not declare or pay
any dividends (other than dividends payable solely in stock of Borrower) on any
class of its stock or make any payment on account of the purchase, redemption or
other retirement of any shares of such stock or make any distribution in respect
thereof, either directly or indirectly.
     Section 6.9. Salaries. Borrower will not pay excessive or unreasonable
salaries, bonuses, commissions, consultant fees or other compensation to the
extent that such payment would cause an Event of Default.
     Section 6.10. Key Person Life Insurance. If Borrower shall at any time
maintain insurance upon the life of any key Officer (“Life Insurance Policy”),
then Borrower shall promptly notify Bank of each such Life Insurance Policy and
assign to Bank the right to receive the proceeds of such Life Insurance Policy
by a Life Insurance Assignment. The proceeds of any such Life Insurance Policy
(“Life Insurance Proceeds”), whenever and however arising, shall be deposited in
an Acceptable Wells Fargo Deposit Account and shall constitute Collateral for
purposes of this Agreement and the other Loan Documents. For purposes of this
Agreement, the term “Acceptable Wells Fargo Deposit Account” shall mean an
interest bearing deposit account held at Bank over which Borrower shall have no
control and in which Bank has a perfected security interest in such deposit
account subject only to such other Liens as Bank may approve and subject to such
additional security agreements and other documentation reasonably requested by
Bank. Borrower hereby agrees that any Life Insurance Proceeds may be held by
Bank as additional collateral for the Obligations until the repayment in full of
all of the Obligations and the termination of this Agreement.
     Section 6.11. Books and Records; Inspection and Examination. Borrower will
keep accurate books of record and account for itself pertaining to the
Collateral and pertaining to Borrower’s business and financial condition and
such other matters as Bank may from time to time reasonably request in which
true and complete entries will be made in accordance with GAAP and, upon Bank’s
request, will permit any officer, employee, attorney or accountant for Bank to
audit, review, make extracts from or copy any and all company and financial
books and records of Borrower during ordinary business hours and upon one
Business Day’s advance notice (unless a Default Period exists in which case no
notice shall be required), and to discuss Borrower’s affairs with any of its
Directors, Officers, and/or accounting personnel. Borrower hereby irrevocably
authorizes all accountants and third parties to disclose and deliver to Bank, at
Borrower’s expense, all financial information, books and records, work papers,
management reports and other information in its possession regarding Borrower.
Borrower will permit Bank, or its employees, accountants, attorneys or agents,
to examine and inspect any Collateral or any other property of Borrower during
ordinary business hours and upon one Business Day’s advance notice (unless a
Default Period exists in which case no notice shall be required).
     Section 6.12. Account Verification. Bank may at any time and from time to
time send or require Borrower to send requests for verification of accounts and
amounts owed to Account Debtors and other obligors. Bank may also at any time an
Event of Default has occurred and is continuing and from time to time telephone
Account Debtors and other obligors to verify accounts and send such Account
Debtors and other obligors notification of the assignment of Accounts to Bank.

- 38 -



--------------------------------------------------------------------------------



 



     Section 6.13. Compliance with Laws.
     (a) Borrower will (i) comply with the requirements of applicable laws and
regulations, the non-compliance with which would materially and adversely affect
its business or its financial condition and (ii) use and keep the Collateral,
and require that others use and keep the Collateral, only for lawful purposes,
without violation of any federal, state or local law, statute or ordinance.
     (b) Without limiting the foregoing undertakings, Borrower specifically
agrees that it will comply with all applicable Environmental Laws and obtain and
comply with all permits, licenses and similar approvals required by any
Environmental Laws, and will not generate, use, transport, treat, store or
dispose of any Hazardous Substances in such a manner as to create any material
liability or obligation under the common law of any jurisdiction or any
Environmental Law.
     Section 6.14. Payment of Taxes and Other Claims. Borrower will pay or
discharge, when due, (a) all taxes, assessments and governmental charges levied
or imposed upon it or upon its income or profits, upon any properties belonging
to it (including the Collateral) or upon or against the creation, perfection or
continuance of the Security Interest, prior to the date on which penalties
attach thereto, (b) all federal, state and local taxes required to be withheld
by it, and (c) all lawful claims for labor, materials and supplies which, if
unpaid, might by law become a Lien upon any properties of Borrower; provided
that Borrower shall not be required to pay any such tax, assessment, charge or
claim whose amount, applicability or validity is being contested in good faith
by appropriate proceedings and for which proper reserves have been made.
     Section 6.15. Maintenance of Properties.
     (a) Borrower will keep and maintain the Collateral and all of its other
properties necessary or useful in its business in good condition, repair and
working order (normal wear and tear excepted) and will from time to time replace
or repair any worn, defective or broken parts; provided that nothing in this
Section 6.15 shall prevent Borrower from discontinuing the operation and
maintenance of any of its properties if such discontinuance is, in Borrower’s
commercially reasonable judgment, desirable in the conduct of Borrower’s
business and not disadvantageous in any material respect to Bank. Borrower will
take all commercially reasonable steps necessary to protect and maintain its
Intellectual Property Rights, other than Immaterial Intellectual Property
Rights.
     (b) Borrower will defend the Collateral against all Liens, claims or
demands of all Persons (other than Bank) claiming the Collateral or any interest
therein. Borrower will keep all Collateral free and clear of all Liens except
Permitted Liens. Borrower will take all commercially reasonable steps necessary
to prosecute any Person Infringing its Intellectual Property Rights and to
defend itself against any Person accusing it of Infringing any Person’s
Intellectual Property Rights.
     Section 6.16. Insurance. Borrower will obtain and at all times maintain
insurance with insurers believed by Borrower to be responsible and reputable, in
such amounts and against such

- 39 -



--------------------------------------------------------------------------------



 



risks as may from time to time be required by Bank, but in all events in such
amounts and against such risks as is usually carried by companies engaged in
similar business and owning similar properties in the same general areas in
which Borrower operates. Without limiting the generality of the foregoing,
Borrower will at all times keep all tangible Collateral insured against risks of
fire (including so-called extended coverage), theft, collision (for Collateral
consisting of motor vehicles) and such other risks and in such amounts as Bank
may reasonably request, with any loss payable to Bank to the extent of its
interest, and all policies of such insurance shall contain a lender’s loss
payable endorsement for Bank’s benefit. All policies of liability insurance
required hereunder shall name Bank as an additional insured.
     Section 6.17. Preservation of Existence. Borrower will preserve and
maintain its existence and all of its rights, privileges and franchises
necessary or desirable in the normal conduct of its business and shall conduct
its business in an orderly, efficient and regular manner.
     Section 6.18. Delivery of Instruments, etc. Upon request by Bank, Borrower
will promptly deliver to Bank in pledge all instruments, documents and chattel
paper constituting Collateral, duly endorsed or assigned by Borrower.
     Section 6.19. Sale or Transfer of Assets; Suspension of Business
Operations. Borrower will not sell, lease, assign, transfer or otherwise dispose
of (i) the stock of any Subsidiary, (ii) all or a substantial part of its
assets, or (iii) any Collateral or any interest therein (whether in one
transaction or in a series of transactions) to any other Person other than
(v) the sale of Inventory in the ordinary course of business, (w) dispositions
of obsolete, surplus, worn or nonfunctional Equipment, (x) dispositions of cash
or Cash Equivalents not otherwise prohibited under this Agreement, (y) transfers
of Intellectual Property Rights as permitted under this Section 6.19 and
(z) dispositions of other assets in any given fiscal year in an aggregate amount
not to exceed $750,000 or $250,000 for any individual asset. Borrower will not
liquidate, dissolve or suspend business operations. Borrower will not transfer
any part of its ownership interest in any Intellectual Property Rights except
for transfers of Immaterial Intellectual Property Rights and licensing or
sublicensing of Intellectual Property Rights in the ordinary course of
Borrower’s business. Borrower will not permit any agreement under which it has
licensed Licensed Intellectual Property, other than Immaterial Intellectual
Property Rights, to lapse. If Borrower transfers any Intellectual Property
Rights for value, other than transfers of Immaterial Intellectual Property
Rights and licensing or sublicensing of Intellectual Property Rights in the
ordinary course of Borrower’s business, Borrower will pay over the proceeds to
Bank for application to the Obligations. Bank hereby agrees that in the event
Borrower licenses or sublicenses any Intellectual Property Rights pursuant to
the terms of this Section 6.19, following written demand of Borrower, Bank shall
execute a form of estoppel reasonably acceptable in form and substance to
Borrower and Bank pursuant to which Bank shall represent that upon its exercise
of any of its rights or remedies hereunder or under any other Loan Document with
respect to the licensed or sublicensed Intellectual Property Rights, including a
foreclosure under any Security Document, so long as there shall then exist no
breach, default, or event of default on the part of the related licensee or
sublicensee, as applicable, which breach, default or event of default has
continued beyond any cure periods provided in the license or sublicense, Bank
shall not extinguish or terminate the interest of the licensee or sublicensee,
as applicable, by reason of such foreclosure.

- 40 -



--------------------------------------------------------------------------------



 



     Section 6.20. Consolidation and Merger; Asset Acquisitions. Borrower will
not consolidate with or merge into any Person, or permit any other Person to
merge into Borrower, or acquire (in a transaction analogous in purpose or effect
to a consolidation or merger) all or substantially all the assets of any other
Person.
     Section 6.21. Sale and Leaseback. Borrower will not enter into any
arrangement, directly or indirectly, with any other Person whereby Borrower
shall sell or transfer any real or personal property, whether now owned or
hereafter acquired, and then or thereafter rent or lease as lessee such property
or any part thereof or any other property which Borrower intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.
     Section 6.22. Restrictions on Nature of Business. Borrower will not engage
in any line of business materially different from that presently engaged in by
Borrower and will not purchase, lease or otherwise acquire assets not related to
its business.
     Section 6.23. Accounting. Borrower will not adopt any material change in
accounting principles other than as required by GAAP. Borrower will not adopt,
permit or consent to any change in its fiscal year.
     Section 6.24. Discounts, etc. Borrower will not grant any discount, credit
or allowance to any customer of Borrower or accept any return of goods sold
except in accordance with its historical practice or in the ordinary course of
business. After notice from Bank, Borrower will not at any time modify, amend,
subordinate, cancel or terminate the obligation of any Account Debtor or other
obligor of Borrower.
     Section 6.25. Plans. Unless disclosed to Bank pursuant to Section 5.12,
neither Borrower nor any ERISA Affiliate will (i) adopt, create, assume or
become a party to any Pension Plan, (ii) incur any obligation to contribute to
any Multiemployer Plan, (iii) incur any obligation to provide post-retirement
medical or insurance benefits with respect to employees or former employees
(other than benefits required by law) or (iv) amend any Plan in a manner that
would materially increase its funding obligations.
     Section 6.26. Place of Business; Name. Borrower will not transfer its chief
executive office or principal place of business, or move, relocate, close or
sell any business location. Borrower will not permit any tangible Collateral or
any records pertaining to the Collateral to be located in any state or area in
which, in the event of such location, a financing statement covering such
Collateral would be required to be, but has not in fact been, filed in order to
perfect the Security Interest. Borrower will not change its name or jurisdiction
of organization.
     Section 6.27. Constituent Documents. Borrower will not amend its
Constituent Documents in any respect that will result in a Material Adverse
Effect.
     Section 6.28. Transactions With Affiliates. Borrower will not directly or
indirectly enter into or permit to exist any transaction with any Affiliate of
Borrower except for transactions that are in the ordinary course of Borrower’s
business, upon fair and reasonable terms, that are fully

- 41 -



--------------------------------------------------------------------------------



 



disclosed to Bank, and that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-Affiliate.
     Section 6.29. Use of Funds. Borrower will not use any of the proceeds of
any credit extended hereunder except for the purposes stated in Article II
hereof.
     Section 6.30. Subordination of Debt. All obligations of Borrower to any
Guarantor or any Affiliate of Borrower (other than amounts arising pursuant to
the tax sharing agreement among the Companies and Parent) shall be subordinated
in right of repayment to all obligations of Borrower to Bank, as evidenced by
and subject to the terms of subordination agreements in form and substance
satisfactory to Bank.
     Section 6.31. Management Fees. The Companies, collectively, will not pay
management fees to Parent (including any fees or other amounts due Parent
pursuant to the Corporate Services Agreement, dated November 15, 1999, between
Parent and Borrower) in an amount greater than $2,500,000 during any one fiscal
year and, with respect solely to operating expenses paid by Parent on behalf of
the Companies in the ordinary course of business of such parties and in line
with historical practices, will reimburse Parent only for the reasonable portion
of any such expenses; provided during any Default Period, Borrower shall not
make any payments of management fees or expense reimbursements and any such
items that would otherwise be paid notwithstanding such Default Period shall be
accrued until such time, if any, following the expiration of such Default
Period. Any management fees paid by Borrower to Parent shall be paid no more
frequently than once per month.
     Section 6.32. Maintenance of Accounts with Bank. Borrower shall, and shall
cause each of the other Companies to, at all times during the period commencing
on the Closing Date and ending on the Termination Date, maintain its primary
depository accounts with Bank, including, without limitation, the Loan Account
and the Lockbox Account, pursuant to account agreements and terms mutually
acceptable to Borrower and Bank.
     Section 6.33. Grower Contracts. With respect to all contracts with growers
entered into by Borrower after the Closing Date, (i) Borrower shall use its
commercially reasonable efforts to ensure that all such contracts shall be
Acceptable Grower Contracts and (ii) upon Bank’s request, Borrower shall permit
any officer, employee, attorney or accountant for Bank to audit, review, make
extracts from or copy any and all such grower contracts.
     Section 6.34. Performance by Bank. If Borrower at any time fails to perform
or observe any of the foregoing covenants contained in this Article VI or
elsewhere herein, and if such failure shall continue for a period of ten
calendar days after Bank gives Borrower written notice thereof (or in the case
of the agreements contained in Sections 6.14 and 6.16, immediately upon the
occurrence of such failure, without notice or lapse of time), Bank may, but need
not, perform or observe such covenant or covenants on behalf and in the name,
place and stead of Borrower (or, at Bank’s option, in Bank’s name) and may, but
need not, take any and all other actions which Bank may reasonably deem
necessary to cure or correct such failure (including the payment of taxes, the
satisfaction of Liens, the performance of obligations owed to Account Debtors or
other obligors, the procurement and maintenance of insurance, the execution of

- 42 -



--------------------------------------------------------------------------------



 



assignments, security agreements and financing statements, and the endorsement
of instruments); and Borrower shall thereupon pay to Bank on demand the amount
of all monies expended and all costs and expenses (including reasonable
attorneys’ fees and legal expenses) incurred by Bank in connection with or as a
result of the performance or observance of such agreements or the taking of such
action by Bank, together with interest thereon from the date expended or
incurred at the Default Rate applicable to Line of Credit Advances. To
facilitate Bank’s performance or observance of such covenants of Borrower,
Borrower hereby irrevocably appoints Bank, or Bank’s delegate, acting alone, as
Borrower’s attorney in fact (which appointment is coupled with an interest) with
the right (but not the duty) from time to time to create, prepare, complete,
execute, deliver, endorse or file in the name and on behalf of Borrower any and
all instruments, documents, assignments, security agreements, financing
statements, applications for insurance and other agreements and writings
required to be obtained, executed, delivered or endorsed by Borrower under this
Section 6.34.
Article VII
Events of Default, Rights and Remedies
     Section 7.1. Events of Default. “Event of Default”, wherever used herein,
means any one of the following events:
     (a) Default in the payment of any Obligations when they become due and
payable;
     (b) Default in the performance, or breach, of any covenant or agreement of
Borrower contained in this Agreement or in any other Loan Document, and (i) with
respect to any such default under Section 6.2, such default shall continue
unremedied for a period of five (5) days, and (ii) and with respect to any such
default under Sections 6.13, 6.14, 6.15 and 6.18, such default shall continue
unremedied for twenty (20) days after the earlier of (A) the date upon which an
Officer or Director of Borrower obtained actual knowledge of such failure or
(B) the date upon which written notice thereof is given to Borrower by Bank.
     (c) A Change of Control shall occur;
     (d) An Insolvency Proceeding is commenced by Borrower or any Guarantor;
     (e) An Insolvency Proceeding is commenced against Borrower, or any
Guarantor, and any of the following events occur: (a) Borrower or such Guarantor
consents to the institution of such Insolvency Proceeding against it, (b) the
petition commencing the Insolvency Proceeding is not timely controverted,
(c) the petition commencing the Insolvency Proceeding is not dismissed within
sixty (60) calendar days of the date of the filing thereof; provided that,
during the pendency of such period, Bank shall be relieved of its obligations to
extend credit hereunder, (d) an interim trustee is appointed to take possession
of all or any substantial portion of the properties or assets of, or to operate
all or any substantial portion of the business of, Borrower or any such
Guarantor, or (e) an order for relief shall have been entered therein;

- 43 -



--------------------------------------------------------------------------------



 



     (f) Any material portion of Borrower’s or any Guarantor’s assets is
attached, seized, subjected to a writ or distress warrant, levied upon, or comes
into the possession of any third Person;
     (g) Borrower or any Guarantor is enjoined, restrained, or in any way
prevented by court order from continuing to conduct all or any material part of
its business affairs;
     (h) A notice of Lien, levy, or assessment is filed of record with respect
to any of Borrower’s or any Guarantor’s assets by the United States, or any
department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, or if any taxes or debts owing at any time
hereafter to any one or more of such entities becomes a Lien, whether choate or
otherwise, upon any of Borrower’s or any Guarantor’s assets valued in excess of
$500,000 and the same is not paid before such payment is delinquent; provided
that Bank may at any time that any such Lien exists reserve against the
Borrowing Base in the amount of such Lien;
     (i) This Agreement or any other Loan Document that purports to create a
Lien, shall, for any reason, fail or cease to create a valid and perfected and,
except to the extent permitted by the terms hereof or thereof, first priority
Lien on or security interest in the Collateral covered hereby or thereby;
provided that any such event described in this clause (i) shall not be an Event
of Default for so long as Borrower is diligently assisting Bank, as determined
by Bank in its sole and absolute discretion, in correcting the applicable
problem;
     (j) Any provision of any Loan Document shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by Borrower, or a proceeding shall be commenced by Borrower, or by any
Governmental Authority having jurisdiction over Borrower, seeking to establish
the invalidity or unenforceability thereof, or Borrower shall deny that Borrower
has any liability or obligation purported to be created under any Loan Document;
     (k) Any representation or warranty made by Borrower in this Agreement or in
any other Loan Document, by any Guarantor in any guaranty delivered to Bank, or
by Borrower (or any of its Officers) or any Guarantor in any agreement,
certificate, instrument or financial statement or other statement contemplated
by or made or delivered pursuant to or in connection with this Agreement or any
such guaranty shall prove to have been incorrect in any material respect when
deemed to be effective;
     (l) The rendering against Borrower of an arbitration award, final judgment,
decree or order for the payment of money in excess of $1,000,000 over applicable
insurance coverage and the continuance of such arbitration award, judgment,
decree or order unsatisfied and in effect for any period of 60 consecutive days
without a stay of execution;
     (m) A default under any bond, debenture, note or other evidence of material
Indebtedness of Borrower owed to any Person other than Bank, or under any
indenture or other instrument under which any such evidence of Indebtedness has
been issued or by which it is governed, or under any material lease or other
contract, and the expiration of the applicable

- 44 -



--------------------------------------------------------------------------------



 



period of grace, if any, specified in such evidence of Indebtedness, indenture,
other instrument, lease or contract, and the effect of such failure, event or
condition is to cause, or permit the holder or holders thereof to cause,
Indebtedness of Borrower (other than the Obligations) (in an aggregate amount
exceeding $500,000 in the event that such Indebtedness is unsecured) to become
redeemable, due or otherwise payable (whether at scheduled maturity, by required
prepayment, upon acceleration or otherwise);
     (n) Any Reportable Event, which Bank determines in good faith might
constitute grounds for the termination of any Pension Plan or for the
appointment by the appropriate United States District Court of a trustee to
administer any Pension Plan, shall have occurred and be continuing 30 days after
written notice to such effect shall have been given to Borrower by Bank; or a
trustee shall have been appointed by an appropriate United States District Court
to administer any Pension Plan; or the Pension Benefit Guaranty Corporation
shall have instituted proceedings to terminate any Pension Plan or to appoint a
trustee to administer any Pension Plan; or Borrower or any ERISA Affiliate shall
have filed for a distress termination of any Pension Plan under Title IV of
ERISA; or Borrower or any ERISA Affiliate shall have failed to make any
quarterly contribution required with respect to any Pension Plan under Section
412(m) of the IRC, which Bank determines in good faith may by itself, or in
combination with any such failures that Bank may determine are likely to occur
in the future, result in the imposition of a Lien on Borrower’s assets in favor
of the Pension Plan; or any withdrawal, partial withdrawal, reorganization or
other event occurs with respect to a Multiemployer Plan which results or could
reasonably be expected to result in a material liability of Borrower to the
Multiemployer Plan under Title IV of ERISA.
     (o) An event of default shall occur under any Security Document;
     (p) Borrower shall liquidate, dissolve, terminate or suspend its business
operations or otherwise fail to operate its business in the ordinary course, or
sell or attempt to sell all or substantially all of its assets;
     (q) Default in the payment of any amount owed by Borrower to Bank other
than any Indebtedness arising hereunder after the expiration of any applicable
express grace period related to such amount;
     (r) Any Guarantor shall repudiate, purport to revoke or fail to perform his
obligations under his guaranty in favor of Bank, any individual Guarantor shall
die or any other Guarantor shall cease to exist;
     (s) Borrower shall take or participate in any action which would be
prohibited under the provisions of any Subordination Agreement or make any
payment on any indebtedness subordinated thereby that any Person was not
entitled to receive under the provisions of the Subordination Agreement;
     (t) The occurrence of any “Default” or “Event of Default” under, and as
defined in, any agreement between any Affiliate of Borrower and Bank (but giving
effect to any applicable grace or cure periods with respect thereto); or

- 45 -



--------------------------------------------------------------------------------



 



     (u) Any other event having a Material Adverse Effect shall occur, and if
such Material Adverse Effect is capable of cure, such Material Adverse Effect
shall continue uncured for twenty (20) days after the earlier of (A) the date
upon which an Officer or Director of Borrower obtained actual knowledge of such
Material Adverse Effect or (B) the date upon which written notice thereof is
given to Borrower by Bank.
     Section 7.2. Rights and Remedies. Upon the occurrence and during the
continuation of an Event of Default, Bank may exercise any or all of the
following rights and remedies, all of which Borrower acknowledges and agrees are
commercially reasonable:
     (a) Bank may, by notice to Borrower, declare the Credit Facility to be
terminated, whereupon the same shall forthwith terminate;
     (b) Bank may, by notice to Borrower, declare the Obligations to be
forthwith due and payable, whereupon all Obligations shall become and be
forthwith due and payable, without presentment, notice of dishonor, protest or
further notice of any kind, all of which Borrower hereby expressly waives;
     (c) Bank may, without notice to Borrower and without further action, apply
any and all money owing by Bank to Borrower to the payment of the Obligations;
     (d) Bank may settle or adjust disputes and claims directly with Account
Debtors for amounts and upon terms which Bank considers advisable, and in such
cases, Bank will credit the Obligations with only the net amounts received by
Bank in payment of such disputed Accounts after deducting all expenses incurred
or expended by Bank in connection therewith;
     (e) Bank may cause Borrower to hold all returned Inventory in trust for
Bank, segregate all returned Inventory from all other assets of Borrower or in
Borrower’s possession and conspicuously label said returned Inventory as the
property of Bank;
     (f) without notice to or demand upon Borrower or any Guarantor, Bank may
make such payments and do such acts as Bank considers necessary or reasonable to
protect its security interests in the Collateral. Borrower agrees to assemble
the Collateral if Bank so requires, and to make the Collateral available to Bank
at a place that Bank may designate which is reasonably convenient to both
parties. Borrower authorizes Bank to enter the premises where the Collateral is
located, to take and maintain possession of the Collateral, or any part of it,
and to pay, purchase, contest, or compromise any Lien that in Bank’s
determination appears to conflict with Bank’s Liens and to pay all expenses
incurred in connection therewith and to charge the Obligations therefor. With
respect to any of Borrower’s owned or leased premises, Borrower hereby grants
Bank a license to enter into possession of such premises and to occupy the same,
without charge, in order to exercise any of Bank’s rights or remedies provided
herein, at law, in equity, or otherwise;
     (g) without notice to Borrower (such notice being expressly waived), and
without constituting a retention of any collateral in satisfaction of an
obligation (within the meaning of the UCC), Bank may set off and apply to the
Obligations any and all (i) balances and deposits of

- 46 -



--------------------------------------------------------------------------------



 



Borrower held by Bank (including any amounts received in the Lockbox), or
(ii) Indebtedness at any time owing to or for the credit or the account of
Borrower held by Bank;
     (h) Bank may hold, as cash collateral, any and all balances and deposits of
Borrower held by Bank, and any amounts received in the Lockbox, to secure the
full and final repayment of all of the Obligations;
     (i) Bank may ship, reclaim, recover, store, finish, maintain, repair,
prepare for sale, advertise for sale, and sell (in the manner provided for
herein) the Collateral;
     (j) Bank may sell the Collateral at either a public or private sale, or
both, by way of one or more contracts or transactions, for cash or on terms, in
such manner and at such places (including Borrower’s premises) as Bank
determines is commercially reasonable. It is not necessary that the Collateral
be present at any such sale;
     (k) Bank shall give notice of the disposition of the Collateral as follows:
     (i) Bank shall give Borrower a notice in writing of the time and place of
public sale, or, if the sale is a private sale or some other disposition other
than a public sale is to be made of the Collateral, the time on or after which
the private sale or other disposition is to be made; and
     (ii) The notice shall be personally delivered or mailed, postage prepaid,
to Borrower as provided in Section 8.3, at least 10 days before the earliest
time of disposition set forth in the notice; no notice needs to be given prior
to the disposition of any portion of the Collateral that is perishable or
threatens to decline speedily in value or that is of a type customarily sold on
a recognized market;
     (l) Bank may credit bid and purchase at any public sale;
     (m) Bank may seek the appointment of a receiver or keeper to take
possession of all or any portion of the Collateral or to operate the same and,
to the maximum extent permitted by law, may seek the appointment of such a
receiver without the requirement of prior notice or a hearing;
     (n) If Bank sells any of the Collateral on credit, the Obligations will be
reduced only to the extent of payments actually received. If the purchaser fails
to pay for the Collateral, Bank may resell the Collateral and shall apply any
proceeds actually received to the Obligations;
     (o) Bank shall have no obligation to attempt to satisfy the Obligations by
collecting them from any third Person which may be liable for them or any
portion thereof, and Bank may release, modify or waive any collateral provided
by any other Person as security for the Obligations or any portion thereof, all
without affecting Bank’s rights against Borrower. Borrower waives any right it
may have to require Bank to pursue any third Person for any of the Obligations;

- 47 -



--------------------------------------------------------------------------------



 



     (p) Bank may make demand upon Borrower and, forthwith upon such demand,
Borrower will pay to Bank in immediately available funds for deposit in the
Special Account an amount equal to the aggregate maximum amount available to be
drawn under all Letters of Credit then outstanding, assuming compliance with all
conditions for drawing thereunder;
     (q) Bank may exercise and enforce its rights and remedies under the Loan
Documents; and
     (r) Bank may exercise any other rights and remedies available to it by law
or agreement.
Notwithstanding the foregoing, upon the occurrence of an Event of Default
described in subsections (d) or (e) of Section 7.1, the Obligations shall be
immediately due and payable automatically without presentment, demand, protest
or notice of any kind.
     Section 7.3. Disclaimer of Warranties. Bank may sell the Collateral without
giving any warranties as to the Collateral. Bank may specifically disclaim any
warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.
     Section 7.4. Compliance With Laws. Bank may comply with any applicable
state or federal law requirements in connection with a disposition of the
Collateral, and Bank’s compliance therewith will not be considered to adversely
affect the commercial reasonableness of any sale of the Collateral.
     Section 7.5. No Marshalling. Bank shall be under no obligation to marshal
any assets in favor of Borrower, or against or in payment of the Obligations or
any other obligation owned to Bank by Borrower or any other Person.
     Section 7.6. Borrower to Cooperate. Upon the exercise by Bank of any power,
right, privilege, or remedy pursuant to this Agreement which requires any
consent, approval, registration, qualification, or authorization of any
Governmental Authority, Borrower agrees to execute and deliver, or will cause
the execution and delivery of, all applications, certificates, instruments,
assignments, and other documents and papers that Bank or any purchaser of the
Collateral may be required to obtain for such governmental consent, approval,
registration, qualification, or authorization.
     Section 7.7. Application of Proceeds. All proceeds realized as the result
of any sale of the Collateral shall be applied by Bank:
     FIRST to the costs, expenses, liabilities, obligations and attorneys’ fees
incurred by Bank in the exercise of its rights under this Agreement;
     SECOND to the interest and fees due upon any of the Obligations; and

- 48 -



--------------------------------------------------------------------------------



 



     THIRD to the principal of the Obligations, in such order as Bank shall
determine in its sole discretion. Any surplus shall be paid to Borrower or other
Persons legally entitled thereto; Borrower shall remain liable to Bank for any
deficiency.
     Section 7.8. Remedies Cumulative. The rights and remedies of Bank under
this Agreement, the other Loan Documents, and all other agreements contemplated
hereby and thereby shall be cumulative. Bank shall have all other rights and
remedies not inconsistent herewith as provided under the UCC, by law, or in
equity. No exercise by Bank of any one right or remedy shall be deemed an
election of remedies, and no waiver by Bank of any default on Borrower’s part
shall be deemed a continuing waiver of any further defaults.
     Section 7.9. Bank Not Liable For The Collateral. So long as Bank complies
with the obligations, if any, imposed by the UCC, Bank shall not otherwise be
liable or responsible in any way or manner for: (a) the safekeeping of the
Collateral; (b) any loss or damage thereto occurring or arising in any manner or
fashion or from any cause; (c) any diminution in the value thereof; or (d) any
act or default of any carrier, warehouseman, bailee, forwarding agency, or other
person whomsoever, in each case, other than arising as a result of the gross
negligence or willful misconduct of Bank. Borrower bears the risk of loss or
damage of the Collateral.
Article VIII
Miscellaneous
     Section 8.1. No Waiver. No failure or delay by Bank in exercising any
right, power or remedy under the Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy under the Loan Documents.
     Section 8.2. Amendments, Etc. No amendment, modification, termination or
waiver of any provision of any Loan Document or consent to any departure by
Borrower therefrom or any release of a Security Interest shall be effective
unless the same shall be in writing and signed by Bank, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No notice to or demand on Borrower in any case shall
entitle Borrower to any other or further notice or demand in similar or other
circumstances.
     Section 8.3. Addresses for Notices; Requests for Accounting. Except as
otherwise expressly provided herein, all notices, requests, demands and other
communications provided for under the Loan Documents shall be in writing and
shall be (a) personally delivered, (b) sent by first class United States mail,
(c) sent by overnight courier of national reputation, or (d) transmitted by
telecopy, in each case addressed or telecopied to the party to whom notice is
being given at its address or telecopier number as set forth below next to its
signature or, as to each party, at such other address or telecopier number as
may hereafter be designated by such party in a written notice to the other party
complying as to delivery with the terms of this Section. All such notices,
requests, demands and other communications shall be deemed to have been given on
(a) the date received if personally delivered, (b) when deposited in the mail if
delivered by mail, (c) the date sent if sent by overnight courier, or (d) the
date of transmission if delivered by telecopy, except that notices or requests
to Bank pursuant to any of the provisions

- 49 -



--------------------------------------------------------------------------------



 



of Article II shall not be effective until received by Bank. All requests under
Section 9210 of the UCC (i) shall be made in a writing signed by a person
authorized under Section 2.1(d), (ii) shall be personally delivered, sent by
registered or certified mail, return receipt requested, or by overnight courier
of national reputation (iii) shall be deemed to be sent when received by Bank
and (iv) shall otherwise comply with the requirements of Section 9210. Borrower
requests that Bank respond to each such request which on its face appears to
come from an authorized individual and releases Bank from any liability for so
responding. Borrower shall pay Bank the maximum amount allowed by law for
responding to such requests.
     Section 8.4. Further Documents. Borrower will from time to time execute and
deliver or endorse any and all instruments, documents, conveyances, assignments,
security agreements, financing statements, control agreements and other
agreements and writings that Bank may reasonably request in order to secure,
protect, perfect or enforce the Security Interest or Bank’s rights under the
Loan Documents (but any failure to request or assure that Borrower executes,
delivers or endorses any such item shall not affect or impair the validity,
sufficiency or enforceability of the Loan Documents and the Security Interest,
regardless of whether any such item was or was not executed, delivered or
endorsed in a similar context or on a prior occasion).
     Section 8.5. Costs and Expenses. Borrower shall pay within fifteen
(15) days after written demand all costs and expenses, including reasonable
attorneys’ fees, incurred by Bank in connection with the Obligations, this
Agreement, the Loan Documents, any Letter of Credit and any other document or
agreement related hereto or thereto, and the transactions contemplated hereby,
including all such costs, expenses and fees incurred in connection with the
negotiation, preparation, execution, amendment, administration, performance,
collection and enforcement of the Obligations and all such documents and
agreements and the creation, perfection, protection, satisfaction, foreclosure
or enforcement of the Security Interest.
     Section 8.6. Indemnity. In addition to the payment of expenses pursuant to
Section 8.5, Borrower shall indemnify, defend and hold harmless Bank, and any of
its participants, parent corporations, subsidiary corporations, affiliated
corporations, successor corporations, and all present and future officers,
directors, employees, attorneys and agents of the foregoing (the “Indemnitees”)
from and against any of the following (collectively, “Indemnified Liabilities”),
in each, other than arising as a result of the gross negligence or willful
misconduct of any Indemnitee:
     (i) any and all transfer taxes, documentary taxes, assessments or charges
made by any Governmental Authority by reason of the execution and delivery of
the Loan Documents or the making of the Advances;
     (ii) any claims, loss or damage to which any Indemnitee may be subjected if
any representation or warranty contained in Section 5.14 proves to be incorrect
in any respect or as a result of any violation of the covenant contained in
Section 6.13(b); and
     (iii) any and all other liabilities, losses, damages, penalties, judgments,
suits, claims, costs and expenses of any kind or nature whatsoever (including
the reasonable fees and disbursements of counsel) in connection with the
foregoing and any other

- 50 -



--------------------------------------------------------------------------------



 



investigative, administrative or judicial proceedings, whether or not such
Indemnitee shall be designated a party thereto, which may be imposed on,
incurred by or asserted against any such Indemnitee, in any manner related to or
arising out of or in connection with the Credit Facility and the Loan Documents
or the use or intended use of the proceeds of the Line of Credit.
If any investigative, judicial or administrative proceeding arising from any of
the foregoing is brought against any Indemnitee, upon such Indemnitee’s request,
Borrower, or counsel designated by Borrower and satisfactory to the Indemnitee,
will resist and defend such action, suit or proceeding to the extent and in the
manner directed by the Indemnitee, at Borrower’s sole costs and expense. Each
Indemnitee will use its best efforts to cooperate in the defense of any such
action, suit or proceeding. If the foregoing undertaking to indemnify, defend
and hold harmless may be held to be unenforceable because it violates any law or
public policy, Borrower shall nevertheless make the maximum contribution to the
payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law. Borrower’s obligation under this Section 8.6
shall survive the termination of this Agreement and the discharge of Borrower’s
other obligations hereunder.
     Section 8.7. Participants. Borrower hereby authorizes Bank to disclose to
any assignee or any participant (either, a “Transferee”) and any prospective
Transferee any and all financial information in Bank’s possession concerning
Borrower which has been delivered to Bank by Borrower pursuant to this Agreement
or which has been delivered to Bank by Borrower in connection with Bank’s credit
evaluation prior to entering into this Agreement. Bank and its participants, if
any, are not partners or joint venturers, and Bank shall not have any liability
or responsibility for any obligation, act or omission of any of its
participants. All rights and powers specifically conferred upon Bank may be
transferred or delegated to any of Bank’s participants, successors or assigns.
     Section 8.8. Advertising and Promotion. Borrower agrees that Bank may use
Borrower’s name in advertising and promotional materials, and in conjunction
therewith, Bank may disclose the amount of the Credit Facility and the purpose
thereof.
     Section 8.9. Execution in Counterparts; Telefacsimile Execution. This
Agreement and the other Loan Documents may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which counterparts, taken together, shall constitute but
one and the same instrument. Delivery of an executed counterpart of this
Agreement by telefacsimile shall be equally as effective as delivery of an
original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by telefacsimile also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.
     Section 8.10. Retention of Borrower’s Records. Bank shall have no
obligation to maintain any electronic records or any documents, schedules,
invoices, agings, or other papers delivered to Bank by Borrower or in connection
with the Loan Documents for more than twelve

- 51 -



--------------------------------------------------------------------------------



 



months after receipt by Bank; provided that Borrower shall not have any
obligation to provide Bank with duplicate records and documents after the same
have been destroyed by Bank.
     Section 8.11. Binding Effect; Assignment; Complete Agreement; Exchanging
Information. The Loan Documents shall be binding upon and inure to the benefit
of Borrower and Bank and their respective successors and assigns, except that
Borrower shall not have the right to assign its rights thereunder or any
interest therein without Bank’s prior written consent. Bank shall not assign any
of its rights and obligations arising under this Agreement or the Line of Credit
Note without the prior written consent of Borrower, which consent shall not be
unreasonably withheld or delayed; provided notwithstanding the foregoing,
Borrower’s consent to any such assignment shall not be required (i) if a Default
Period has occurred and is continuing, (ii) if Bank assigns this Agreement in
connection with any sale or all or any portion of its loan portfolio, or
(iii) if Bank assigns this Agreement to any Affiliate of Bank. To the extent
permitted by law, Borrower waives and will not assert against any assignee any
claims, defenses or set-offs which Borrower could assert against Bank. This
Agreement shall also bind all Persons who become a party to this Agreement as
Borrower. This Agreement, together with the Loan Documents, comprises the
complete and integrated agreement of the parties on the subject matter hereof
and supersedes all prior agreements, written or oral, on the subject matter
hereof. Without limiting Bank’s right to share information regarding Borrower
and its Affiliates with Bank’s participants, accountants, lawyers and other
advisors, Bank, Wells Fargo & Company, and all direct and indirect subsidiaries
of Wells Fargo & Company, may exchange any and all information they may have in
their possession regarding Borrower and its Affiliates, and Borrower waives any
right of confidentiality it may have with respect to such exchange of such
information.
     Section 8.12. Severability of Provisions. Any provision of this Agreement
which is prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof.
     Section 8.13. Revival and Reinstatement of Obligations. If the incurrence
or payment of the Obligations by Borrower or any Guarantor or the transfer to
Bank of any property should for any reason subsequently be declared to be void
or voidable under any state or federal law relating to creditors’ rights,
including provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if Bank is required to repay
or restore, in whole or in part, any such Voidable Transfer, or elects to do so
upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that Bank is required or elects to repay or
restore, and as to all reasonable costs, expenses, and attorneys fees of Bank
related thereto, the liability of Borrower or any Guarantor automatically shall
be revived, reinstated, and restored and shall exist as though such Voidable
Transfer had never been made.
     Section 8.14. Headings. Article, Section and subsection headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.

- 52 -



--------------------------------------------------------------------------------



 



     Section 8.15. Governing Law. This agreement and the other loan documents
(except as otherwise specified therein), and the rights and duties of the
parties hereto, shall be construed and determined in accordance with the
internal laws of the state of California.
     Section 8.16. Submission to Jurisdiction. Subject to section 8.17: (i) any
legal action or proceeding with respect to this Agreement or any other Loan
Document may be brought solely in the courts of the state of California or of
the United States for the Northern District of California, and, by execution and
delivery hereof, each of Borrower and Bank consents, for itself and in respect
of its property, to the jurisdiction of those courts; (ii) each of Borrower and
Bank irrevocably waives any objection, including any objection to the laying of
venue or based on the grounds of forum non conveniens, which it may now or
hereafter have to the bringing of any action or proceeding in such jurisdiction
in respect of this agreement or any document related hereto. Each of Borrower
and Bank waives personal service of any summons, complaint or other process,
which may be made by any other means permitted by California law.
     Section 8.17. Waiver of Jury Trial. Each of Borrower and Bank, to the
fullest extent permitted by applicable law, hereby irrevocably waives all right
to a trail by jury in any action, proceeding, counterclaim or other litigation
in any way arising out of or relating to this Agreement, any other of the Loan
Documents or any of the transactions or events referenced herein or therein or
contemplated hereby or thereby, whether with respect to contract claims, tort
claims or otherwise. This waiver shall apply to any subsequent amendments,
renewals, supplements or modifications to this Agreement or any other of the
Loan Documents. A copy of this section 8.17 may be filed with any court as
written evidence of the waiver of the right to trial by jury and the consent to
trial by court.
     Section 8.18. Arbitration.
     (a) Arbitration. The parties hereto agree, upon demand by any party, to
submit to binding arbitration all claims, disputes and controversies between or
among them (and their respective employees, officers, directors, attorneys, and
other agents), whether in tort, contract or otherwise arising out of or relating
to in any way (i) the loan and related Loan Documents which are the subject of
this Agreement and its negotiation, execution, collateralization,
administration, repayment, modification, extension, substitution, formation,
inducement, enforcement, default or termination; or (ii) requests for additional
credit.
     (b) Governing Rules. Any arbitration proceeding will (i) proceed in a
location in California selected by the American Arbitration Association (“AAA”);
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at

- 53 -



--------------------------------------------------------------------------------



 



least $1,000,000.00 exclusive of claimed interest, arbitration fees and costs in
which case the arbitration shall be conducted in accordance with the AAA’s
optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to, as applicable, as the “Rules”). If there
is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.
     (c) No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.
     (d) Arbitrator Qualifications and Powers. Any arbitration proceeding in
which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00. Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
of three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of California or a neutral retired judge of the
state or federal judiciary of California, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of California and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the California Rules of Civil Procedure or other applicable
law. Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction. The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.

- 54 -



--------------------------------------------------------------------------------



 



     (e) Discovery. In any arbitration proceeding discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date and within 180 days of the filing of the
dispute with the AAA. Any requests for an extension of the discovery periods, or
any discovery disputes, will be subject to final determination by the arbitrator
upon a showing that the request for discovery is essential for the party’s
presentation and that no alternative means for obtaining information is
available.
     (f) Class Proceedings and Consolidations. The resolution of any dispute
arising pursuant to the terms of this Agreement shall be determined by a
separate arbitration proceeding and such dispute shall not be consolidated with
other disputes or included in any class proceeding.
     (g) Payment Of Arbitration Costs And Fees. The arbitrator shall award all
costs and expenses of the arbitration proceeding.
     (h) Real Property Collateral; Judicial Reference. Notwithstanding anything
herein to the contrary, no dispute shall be submitted to arbitration if the
dispute concerns indebtedness secured directly or indirectly, in whole or in
part, by any real property unless (i) the holder of the mortgage, lien or
security interest specifically elects in writing to proceed with the
arbitration, or (ii) all parties to the arbitration waive any rights or benefits
that might accrue to them by virtue of the single action rule statute of
California, thereby agreeing that all indebtedness and obligations of the
parties, and all mortgages, liens and security interests securing such
indebtedness and obligations, shall remain fully valid and enforceable. If any
such dispute is not submitted to arbitration, the dispute shall be referred to a
referee in accordance with California Code of Civil Procedure Section 638 et
seq., and this general reference agreement is intended to be specifically
enforceable in accordance with said Section 638. A referee with the
qualifications required herein for arbitrators shall be selected pursuant to the
AAA’s selection procedures. Judgment upon the decision rendered by a referee
shall be entered in the court in which such proceeding was commenced in
accordance with California Code of Civil Procedure Sections 644 and 645.
     (i) Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the dispute shall
control. This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.
     Section 8.19. Confidentiality. Bank shall hold all confidential non-public
information obtained by Bank in accordance with Bank’s customary procedures for
handling confidential information of this nature; provided that Bank may
disclose such confidential information (i) to its examiners, Affiliates, outside
auditors, counsel and other professional advisors on a need to

- 55 -



--------------------------------------------------------------------------------



 



know basis, (ii) to any prospective participant or transferee of Bank’s rights
or obligations hereunder, provided such participant or transferee agrees, prior
to the disclosure of such information by Bank, to be bound by the terms of this
Section 8.19 with respect to such information and (iii) as required or requested
by any Governmental Authority or representative thereof or pursuant to legal
process; provided further that this duty shall expire if such information
becomes publicly available through no breach of this Section 8.19 by Bank;
provided further that unless specifically prohibited by applicable law or court
order, Bank shall use commercially reasonable efforts, prior to disclosure
thereof, to notify Borrower of the request for disclosure of such non-public
information (A) by a Governmental Authority or representative thereof or
(B) pursuant to legal process. Notwithstanding anything herein to the contrary,
Bank may disclose to any and all Persons, without limitation of any kind, any
information with respect to the “tax treatment” and “tax structure” (in each
case, within the meaning of Treasury Regulation Section 1.6011-4) of the
transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided Bank relating to such tax
treatment and tax structure; provided that with respect to any document or
similar item that in either case contains information concerning the tax
treatment or tax structure of the transaction as well as other information, this
sentence shall only apply to such portions of the document or similar item that
relate to the tax treatment or tax structure of the transactions contemplated
hereby.
     Section 8.20. Effect on Prior Agreement. This Agreement amends and restates
the Original Agreement in its entirety, effective as of the Closing Date, and is
not intended to constitute a novation of the obligations thereunder. Nothing
contained herein shall terminate any security interests, guaranties or
subordinations in favor of Bank and all such security interests, guaranties and
subordinations shall continue in full force and effect.
[Signatures on Next Page]

- 56 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized as of the date
first above written.

          Apio, Inc.  
4575 West Main Street
       
Guadalupe, CA 93434
       
Telecopier: (805) 249-6257
   
Attention: Kathleen Morgan
     
e-mail: kmorgan@apioinc.com
     
 
        Wells Fargo Bank, N.A.  
Peninsula RCBO
       
400 Hamilton Avenue, P.O. Box 150
       
Palo Alto, CA 94302
   
Telecopier: (650) 328-0814
     
Attention: Tim Palmer
     
e-mail: palmert@wellsfargo.com
       

          Apio, Inc.
          By:        /s/ Kathleen Morgan          Kathleen Morgan          Chief
Financial Officer   Wells Fargo Bank, National Association   By:        /s/ Tim
Palmer          Tim Palmer          Vice President



Amended and Restated
Credit Agreement

 



--------------------------------------------------------------------------------



 



Table of Exhibits and Schedules

         
 
  Exhibit A   Form of Line of Credit Note
 
       
 
  Exhibit B   Form of Borrowing Base Certificate
 
       
 
  Exhibit C   Form of Compliance Certificate
 
       
 
  Exhibit D   Premises
 
       
 
  Schedule 5.1   Trade Names, Chief Executive Office, Principal Place of
Business, and Locations of Collateral
 
       
 
  Schedule 5.2   Capitalization and Organizational Chart
 
       
 
  Schedule 5.5   Subsidiaries
 
       
 
  Schedule 5.11   Intellectual Property Disclosures
 
       
 
  Schedule 6.4   Permitted Liens
 
       
 
  Schedule 6.5   Permitted Indebtedness and Guaranties

 